
	
		II
		Calendar No. 406
		112th CONGRESS
		2d Session
		H. R. 4970
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2012
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To reauthorize the Violence Against Women
		  Act of 1994.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against Women Reauthorization
			 Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. VAWA definitions and grant conditions.
				Sec. 4. Accountability provisions.
				Sec. 5. Effective date.
				Title I—Enhancing Judicial and Law Enforcement Tools To Combat
				Violence Against Women
				Sec. 101. STOP grants.
				Sec. 102. Grants to encourage arrest policies and enforcement
				of protection orders.
				Sec. 103. Legal assistance for victims.
				Sec. 104. Consolidation of grants to support families in the
				justice system.
				Sec. 105. Court-appointed special advocate program.
				Sec. 106. Outreach and services to underserved populations
				grant.
				Sec. 107. Culturally specific services grant.
				Sec. 108. Reduction in rape kit backlog.
				Sec. 109. Assistance to victims of sexual assault training
				programs.
				Sec. 110. Child abuse training programs for judicial personnel
				and practitioners.
				Title II—Improving services for victims of domestic violence,
				dating violence, sexual assault, and stalking
				Sec. 201. Sexual assault services program.
				Sec. 202. Rural domestic violence, dating violence, sexual
				assault, stalking, and child abuse enforcement assistance.
				Sec. 203. Training and services to end violence against women
				with disabilities grants.
				Sec. 204. Grant for training and services to end violence
				against women in later life.
				Title III—Services, protection, and justice for young victims of
				violence
				Sec. 301. Rape prevention and education grant.
				Sec. 302. Creating hope through outreach, options, services,
				and education for children and youth.
				Sec. 303. Grants to combat violent crimes on
				campuses.
				Sec. 304. National Center for Campus Public Safety.
				Title IV—Violence reduction practices
				Sec. 401. Study conducted by the centers for disease control
				and prevention.
				Sec. 402. Saving money and reducing tragedies through
				prevention grants.
				Title V—Strengthening the health care system’s response to
				domestic violence, dating violence, sexual assault, and stalking
				Sec. 501. Consolidation of grants to strengthen the health care
				system’s response to domestic violence, dating violence, sexual assault, and
				stalking.
				Title VI—Safe homes for victims of domestic violence, dating
				violence, sexual assault, and stalking
				Sec. 601. Housing protections for victims of domestic violence,
				dating violence, sexual assault, and stalking.
				Sec. 602. Transitional housing assistance grants for victims of
				domestic violence, dating violence, sexual assault, and stalking.
				Sec. 603. Addressing the housing needs of victims of domestic
				violence, dating violence, sexual assault, and stalking.
				Title VII—Economic security for victims of violence
				Sec. 701.  National Resource Center on Workplace Responses to
				assist victims of domestic and sexual violence.
				Title VIII—Immigration provisions
				Sec. 801. Fraud prevention initiatives.
				Sec. 802. Clarification of the requirements applicable to U
				visas.
				Sec. 803. Protections for a fiancée or fiancé of a
				citizen.
				Sec. 804. Regulation of international marriage
				brokers.
				Sec. 805. GAO report.
				Sec. 806. Temporary Nature of U Visa Status.
				Sec. 807. Annual report on immigration applications made by
				victims of abuse.
				Sec. 808. Protection for children of VAWA
				self-petitioners.
				Sec. 809. Public charge.
				Sec. 810. Age-Out Protection for U Visa Applicants.
				Sec. 811. Hardship waivers.
				Sec. 812. Disclosure of Information for National Security
				Purpose.
				Sec. 813. GAO report on requirements to cooperate with law
				enforcement officials.
				Sec. 814. Consideration of other evidence.
				Title IX—Safety for Indian women
				Sec. 901. Grants to Indian tribal governments.
				Sec. 902. Grants to Indian tribal coalitions.
				Sec. 903. Consultation.
				Sec. 904. Analysis and research on violence against Indian
				women.
				Sec. 905. Assistant United States attorney domestic violence
				tribal liaisons.
				Title X—Criminal provisions
				Sec. 1001. Criminal provisions relating to sexual
				abuse.
				Sec. 1002. Sexual abuse in custodial settings.
				Sec. 1003. Criminal provision relating to stalking, including
				cyberstalking.
				Sec. 1004. Amendments to the Federal assault
				statute.
				Sec. 1005. Mandatory minimum sentence.
				Sec. 1006. Federal protection orders.
			
		3.VAWA definitions
			 and grant conditions
			(a)DefinitionsSubsection
			 (a) of section 40002 of the Violence Against Women Act of 1994 (42 U.S.C.
			 13925(a)) is amended—
				(1)in paragraph (2), by inserting to an
			 unemancipated minor after serious harm;
				(2)in paragraph (3), by striking an
			 organization and inserting a nonprofit, nongovernmental, or
			 tribal organization that serves a specific geographic community;
				(3)in paragraph (6)
			 by inserting or intimate partner after former
			 spouse and after as a spouse;
				(4)by amending
			 paragraph (16) to read as follows:
					
						(16)Legal
				assistanceThe term legal assistance—
							(A)includes
				assistance to adult and youth victims of domestic violence, dating violence,
				sexual assault, and stalking in—
								(i)family, tribal,
				territorial, immigration, employment, administrative agency, housing matters,
				campus administrative or protection or stay away order proceedings, and other
				similar matters; and
								(ii)criminal justice
				investigations, prosecutions and post-trial matters (including sentencing,
				parole, and probation) that impact the victim's safety and privacy; and
								(B)may include
				services and assistance to victims of domestic violence, dating violence,
				sexual assault, or stalking who are also victims of severe forms of trafficking
				in persons as defined by section 103 of the Trafficking Victims Protection Act
				of 2000 (22 U.S.C.
				7102);
							except
				that intake or referral, without other action, does not constitute legal
				assistance..
				(5)by amending
			 paragraph (18) to read as follows:
					
						(18)Personally
				identifying information or personal informationThe term
				personally identifying information or personal
				information means individually identifying information for or about an
				individual, including information likely to disclose the location of a victim
				of domestic violence, dating violence, sexual assault, or stalking, regardless
				of whether the information is encoded, encrypted, hashed, or otherwise
				protected, including—
							(A)a first and last
				name;
							(B)a home or other
				physical address;
							(C)contact
				information (including a postal, e-mail or Internet protocol address, or
				telephone or facsimile number);
							(D)a social security
				number, driver license number, passport number, or student identification
				number; and
							(E)any other
				information, including date of birth, racial or ethnic background, or religious
				affiliation, that would serve to identify any
				individual.
							;
				(6)in paragraph (19),
			 by striking services and inserting
			 assistance;
				(7)in paragraph
			 (21)—
					(A)in subparagraph
			 (A), by striking or after the semicolon;
					(B)in subparagraph
			 (B)(ii), by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(C)any federally
				recognized Indian
				tribe.
							;
					(8)in paragraph
			 (22)—
					(A)by striking
			 52 and inserting 57; and
					(B)by striking
			 150,000 and inserting 250,000;
					(9)by amending paragraph (23) to read as
			 follows:
					
						(23)Sexual
				assaultThe term sexual assault means any
				nonconsensual sexual act proscribed by Federal, tribal, or State law, including
				when the victim lacks capacity to
				consent.
						;
				(10)by amending
			 paragraph (33) to read as follows:
					
						(33)Underserved
				populationsThe term underserved populations means
				populations who face barriers to accessing and using victim services, and
				includes populations underserved because of geographic location or religion,
				underserved racial and ethnic populations, populations underserved because of
				special needs (such as language barriers, disabilities, alienage status, or
				age), and any other population determined to be underserved by the Attorney
				General or the Secretary of Health and Human Services, as
				appropriate.
						;
				(11)by amending paragraph (37) to read as
			 follows:
					
						(37)YouthThe
				term youth means a person who is 11 to 24 years of
				age.
						; 
				(12)by adding at the
			 end the following new paragraphs:
					
						(38)Alaska Native
				villageThe term Alaska Native village has the same
				meaning given such term in the Alaska Native Claims Settlement Act
				(43 U.S.C. 1601 et
				seq.).
						(39)ChildThe
				term child means a person who is under 11 years of age.
						(40)Culturally
				specificThe term
				culturally specific (except when used as part of the term
				culturally specific services) means primarily composed of racial
				and ethnic minority groups (as defined in section 1707(g) of the Public Health
				Service Act (42
				U.S.C. 300u–6(g))).
						(41)Culturally
				specific servicesThe term culturally specific
				services means community-based services and resources that are
				culturally relevant and linguistically specific to culturally specific
				communities.
						(42)Homeless,
				homeless individual, homeless personThe terms
				homeless, homeless individual, and homeless
				person—
							(A)mean an individual
				who lacks a fixed, regular, and adequate nighttime residence; and
							(B)includes—
								(i)an
				individual who—
									(I)is sharing the
				housing of other persons due to loss of housing, economic hardship, or a
				similar reason;
									(II)is living in a
				motel, hotel, trailer park, or campground due to the lack of alternative
				adequate accommodations;
									(III)is living in an
				emergency or transitional shelter;
									(IV)is abandoned in a
				hospital; or
									(V)is awaiting foster
				care placement;
									(ii)an individual who
				has a primary nighttime residence that is a public or private place not
				designed for or ordinarily used as a regular sleeping accommodation for human
				beings; or
								(iii)migratory
				children (as defined in section 1309 of the Elementary and Secondary Education
				Act of 1965; 20
				U.S.C. 6399) who qualify as homeless under this section because
				the children are living in circumstances described in this paragraph.
								(43)Population
				specific organizationThe term population specific
				organization means a nonprofit, nongovernmental organization that
				primarily serves members of a specific underserved population and has
				demonstrated experience and expertise providing targeted services to members of
				that specific underserved population.
						(44)Population
				specific servicesThe term population specific
				services means victim services that—
							(A)address the
				safety, health, economic, legal, housing, workplace, immigration,
				confidentiality, or other needs of victims of domestic violence, dating
				violence, sexual assault, or stalking; and
							(B)are designed
				primarily for, and are targeted to, a specific underserved population.
							(45)Rape crisis
				centerThe term rape crisis center means—
							(A)a nonprofit, nongovernmental, or tribal
				organization that provides intervention and related assistance, as specified in
				section 41601(b)(2)(C), to victims of sexual assault without regard to the age
				of the victims; or
							(B)a governmental
				entity that—
								(i)is located in a
				State other than a Territory;
								(ii)provides intervention and related
				assistance, as specified in section 41601(b)(2)(C), to victims of sexual
				assault without regard to the age of the victims;
								(iii)is not a law
				enforcement agency or other entity that is part of the criminal justice system;
				and
								(iv)offers a level of confidentiality to
				victims that is comparable to a nonprofit entity that provides similar victim
				services.
								(46)Sex
				traffickingThe term sex trafficking means any
				conduct proscribed by
				section
				1591 of title 18, United States Code, whether or not the
				conduct occurs in interstate or foreign commerce or within the special maritime
				and territorial jurisdiction of the United States.
						(47)Tribal
				coalitionThe term
				tribal coalition means an established nonprofit, nongovernmental
				Indian organization, Alaska Native organization, or a Native Hawaiian
				organization that—
							(A)provides
				education, support, and technical assistance to member Indian service providers
				in a manner that enables those member providers to establish and maintain
				culturally appropriate services, including shelter and rape crisis services,
				designed to assist Indian women and the dependents of those women who are
				victims of domestic violence, dating violence, sexual assault, and stalking;
				and
							(B)is comprised of
				board and general members that are representative of—
								(i)the member service
				providers described in subparagraph (A); and
								(ii)the tribal
				communities in which the services are being provided.
								(48)Unit of local
				governmentThe term unit of local government means
				any city, county, township, town, borough, parish, village, or other general
				purpose political subdivision of a State.
						(49)Victim
				servicesThe term victim services—
							(A)means services
				provided to victims of domestic violence, dating violence, sexual assault, or
				stalking, including telephonic or web-based hotlines, legal advocacy, economic
				advocacy, emergency and transitional shelter, accompaniment and advocacy
				through medical, civil or criminal justice, immigration, and social support
				systems, crisis intervention, short-term individual and group support services,
				information and referrals, culturally specific services, population specific
				services, and other related supportive services; and
							(B)may include services and assistance to
				victims of domestic violence, dating violence, sexual assault, or stalking who
				are also victims of severe forms of trafficking in persons as defined by
				section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
				7102).
							(50)Victim service
				providerThe term
				victim service provider means a nonprofit, nongovernmental or
				tribal organization or rape crisis center, including a State sexual assault
				coalition or tribal coalition, that—
							(A)assists domestic
				violence, dating violence, sexual assault, or stalking victims, including
				domestic violence shelters, faith-based organizations, and other organizations;
				and
							(B)has a documented
				history of effective work concerning domestic violence, dating violence, sexual
				assault, or stalking.
							;
				and
				(13)by striking paragraphs (17), (29), and
			 (36), and then reordering the remaining paragraphs of such subsection
			 (including the paragraphs added by
			 paragraph (12) of this subsection) in
			 alphabetical order based on the headings of such paragraphs, and renumbering
			 such paragraphs as so reordered.
				(b)Grants
			 conditionsSubsection (b) of section 40002 of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(b)) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph (B), by amending clauses
			 (i) and (ii) to read as follows:
						
							(i)disclose, reveal,
				or release any personally identifying information or individual information
				collected in connection with services requested, utilized, or denied through
				grantees’ and subgrantees’ programs, regardless of whether the information has
				been encoded, encrypted, hashed, or otherwise protected; or
							(ii)disclose, reveal,
				or release individual client information without the informed, written,
				reasonably time-limited consent of the person (or in the case of an
				unemancipated minor, the minor and the parent or guardian or in the case of
				legal incapacity, a court-appointed guardian) about whom information is sought,
				whether for this program or any other Federal, State, tribal, or territorial
				grant program, except that—
								(I)consent for
				release may not be given by the abuser of the minor, incapacitated person, or
				the abuser of the other parent of the minor; and
								(II)if a minor or a
				person with a legally appointed guardian is permitted by law to receive
				services without the parent's or guardian's consent, such minor or person with
				a guardian may release information without additional
				consent.
								;
					(B)by amending
			 subparagraph (D), to read as follows:
						
							(D)Information
				sharing
								(i)In
				generalGrantees and subgrantees may share—
									(I)nonpersonally
				identifying data in the aggregate regarding services to their clients and
				nonpersonally identifying demographic information in order to comply with
				Federal, State, tribal, or territorial reporting, evaluation, or data
				collection requirements;
									(II)court-generated
				information and law enforcement-generated information contained in secure,
				governmental registries for protection order enforcement purposes; and
									(III)law
				enforcement-generated and prosecution-generated information necessary for law
				enforcement, intelligence, national security, or prosecution purposes.
									(ii)LimitationsGrantees
				and subgrantees may not—
									(I)require an adult,
				youth, or child victim of domestic violence, dating violence, sexual assault,
				or stalking to provide a consent to release his or her personally identifying
				information as a condition of eligibility for the services provided by the
				grantee or subgrantee; or
									(II)share any
				personally identifying information in order to comply with Federal reporting,
				evaluation, or data collection requirements, whether for this program or any
				other Federal grant
				program.
									;
					(C)by redesignating
			 subparagraph (E) as subparagraph (F);
					(D)by inserting after
			 subparagraph (D) the following:
						
							(E)Statutorily
				mandated reports of abuse or neglectNothing in this paragraph
				prohibits a grantee or subgrantee from reporting suspected abuse or neglect, as
				those terms are defined by law, when specifically mandated by the State or
				tribe involved.
							;
				and
					(E)by adding at the
			 end the following new subparagraph:
						
							(G)Confidentiality
				assessment and assurancesGrantees and subgrantees shall certify
				their compliance with the confidentiality and privacy provisions required under
				this
				section.
							;
					(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Approved
				activitiesIn carrying out the activities under this title,
				grantees and subgrantees may collaborate with and provide information to
				Federal, State, local, tribal, and territorial public officials and agencies to
				develop and implement policies, and develop and promote State, local, or tribal
				legislation or model codes, designed to reduce or eliminate domestic violence,
				dating violence, sexual assault, and
				stalking.
						;
				(3)in paragraph (7),
			 by inserting at the end the following:
					Final
			 reports of such evaluations shall be made publically available on the website
			 of the disbursing agency.; and(4)by inserting after
			 paragraph (11) the following:
					
						(12)Delivery of
				legal assistanceAny grantee or subgrantee providing legal
				assistance with funds awarded under this title shall comply with the
				eligibility requirements in section 1201(d) of the Violence Against Women Act
				of 2000 (42
				U.S.C. 3796gg–6(d)).
						(13)Civil
				Rights
							(A)NondiscriminationNo
				person in any State shall on the basis of actual or perceived race, color,
				religion, national origin, sex, or disability be denied the assistance of, or
				excluded from receiving services from, a grantee under any program or activity
				funded in whole or in part with funds made available under the Violence Against
				Women Act of 1994 (title IV of
				Public Law
				103–322; 108 Stat. 1902), the Violence Against Women Act of
				2000 (division B of
				Public Law
				106–386; 114 Stat. 1491), the Violence Against Women and
				Department of Justice Reauthorization Act of 2005 (title IX of
				Public Law
				109–162; 119 Stat. 3080), the Violence Against Women
				Reauthorization Act of 2012, or any other program or activity funded in whole
				or in part with funds appropriated for grants, cooperative agreements, and
				other assistance administered by the Office on Violence Against Women.
							(B)Reasonable
				accommodationNothing in this paragraph shall prevent
				consideration of an individual’s gender for purposes of a program or activity
				described in subparagraph (A) if the grantee involved determines that gender
				segregation or gender-specific programming is necessary to the essential
				operation of such program or activity. In such a case, alternative reasonable
				accommodations are sufficient to meet the requirements of this
				paragraph.
							(C)ApplicationThe provisions of paragraphs (2) through
				(4) of section 809(c) of title I of the Omnibus Crime Control and Safe Streets
				Act of 1968 (42
				U.S.C. 3789d(c)) shall apply to violations of subparagraph
				(A).
							(D)Rule of
				constructionNothing in this paragraph shall be construed,
				interpreted, or applied to supplant, displace, preempt, or otherwise diminish
				the responsibilities and liabilities of grantees under other Federal or State
				civil rights law, whether statutory or
				common.
							.
				(c)Conforming
			 amendmentSection 41403(6) of the Violence Against Women Act of
			 1994 (14043e–2(6)) is amended to read as follows:
				
					(6)the terms homeless,
				homeless individual, and homeless person have the
				meanings given such terms in section
				40002(a);
					.
			4.Accountability
			 provisions
			(a)Requirement for
			 DOJ grant applicants To include certain information about Federal grants in DOJ
			 grant applicationsEach applicant for a grant from the Department
			 of Justice shall submit, as part of the application for the grant, the
			 following information:
				(1)A
			 list of each Federal grant the applicant applied for during the one-year period
			 preceding the date of submission of the application.
				(2)A
			 list of each Federal grant the applicant received during the five-year period
			 preceding the date of submission of the application.
				(b)Enhancing grant
			 efficiency and coordination
				(1)In
			 generalThe Attorney General, in consultation with the Secretary
			 of Health and Human Services, shall, to the greatest extent practicable, take
			 actions to further the coordination of the administration of grants within the
			 Department of Justice to increase the efficiency of such administration.
				(2)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Attorney General shall submit to the Committee
			 on the Judiciary and the Committee on Appropriations of the Senate and the
			 Committee on the Judiciary and the Committee on Appropriations of the House of
			 Representatives a report on the actions taken by the Attorney General under
			 paragraph (1) and the progress of such actions in achieving coordination
			 described in such paragraph.
				(c)Requiring Office
			 of Audit, Assessment, and Management functions To apply to VAWA grants
				(1)In
			 generalSection 109(b) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 is amended—
					(A)by redesignating
			 paragraph (3) as paragraph (4); and
					(B)by inserting after
			 paragraph (2), the following new paragraph:
						
							(3)Any program or activity funded in whole or
				in part with funds made available under the Violence Against Women Act of 1994
				(title IV of Public Law 103–322; 108 Stat. 1902),
				the Violence Against Women Act of 2000 (division B of
				Public Law
				106–386; 114 Stat. 1491), the Violence Against Women and
				Department of Justice Reauthorization Act of 2005 (title IX of
				Public Law
				109–162; 119 Stat. 3080), the Violence Against Women
				Reauthorization Act of 2012, or any other program or activity funded in whole
				or in part with funds appropriated for grants, cooperative agreements, and
				other assistance administered by the Office on Violence Against
				Women.
							.
					(2)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to grant periods beginning on or after the date of the enactment of
			 this Act.
				(d)VAWA grant
			 accountabilitySection 40002 of the Violence Against Women Act of
			 1994 (42 U.S.C.
			 13925) is further amended by adding at the end the
			 following:
				
					(c)AccountabilityAll grants awarded under this title shall
				be subject to the following accountability provisions:
						(1)Audit
				requirementBeginning in
				fiscal year 2013, and in each fiscal year thereafter, the Inspector General of
				the Department of Justice or the Inspector General of the Department of Health
				and Human Services, as applicable, shall conduct an audit of not fewer than 10
				percent of all grantees under this title to prevent waste, fraud, and abuse of
				funds by such grantees.
						(2)Mandatory
				exclusionA grantee described
				in paragraph (1) that is found by the Inspector General of the Department of
				Justice or the Inspector General of the Department of Health and Human
				Services, as applicable, to have an unresolved audit finding (as defined in
				paragraph (5)) shall not be eligible to
				receive grant funds under this title during the 2 fiscal years beginning after
				the 12-month period described in
				such paragraph.
						(3)ReimbursementIf an entity is awarded grant funds under
				this title during any period in which the entity is prohibited from receiving
				funds under
				paragraph (2), the head of the Federal
				agency administering a grant program under this title shall—
							(A)deposit into the
				General Fund of the Treasury an amount equal to the grant funds that were
				improperly awarded to the grantee; and
							(B)seek to recoup the
				costs of the repayment to the Fund from the entity that was erroneously awarded
				such grant funds.
							(4)Unresolved audit
				finding definedIn this subsection, the term unresolved
				audit finding means, with respect to a grantee described in paragraph
				(1), an audit report finding, statement, or recommendation by the Inspector
				General of the Department of Justice or the Inspector General of the Department
				of Health and Human Service, as applicable, that the grantee has utilized grant
				funds for an unauthorized expenditure or otherwise unallowable cost that is not
				closed or resolved within 12 months from the date of an initial notification of
				the finding, statement, or recommendation.
						(5)Nonprofit
				organization requirements
							(A)DefinitionFor purposes of this paragraph, the term
				nonprofit organization means an organization that is described in
				section
				501(c)(3) of the Internal Revenue Code of 1986 and is exempt
				from taxation under section 501(a) of such Code.
							(B)ProhibitionThe
				Attorney General shall not award a grant under any grant program under this
				title to a nonprofit organization that holds money in offshore accounts for the
				purpose of avoiding paying the tax described in
				section
				511(a) of the Internal Revenue Code of 1986.
							(6)Administrative
				expensesUnless otherwise
				explicitly provided in authorizing legislation, not more than 5.0 percent of
				the amounts authorized to be appropriated under this title may be used by the
				Attorney General for salaries and administrative expenses of the Office on
				Violence Against Women.
						(7)Conference
				expenditures
							(A)LimitationNo
				amounts authorized to be appropriated to the Department of Justice or
				Department of Health and Human Services under this title may be used by the
				Attorney General, the Secretary of Health and Human Services, or by any
				individual or organization awarded funds under this title, to host or support
				any expenditure for conferences, unless in the case of the Department of
				Justice, the Deputy Attorney General or the appropriate Assistant Attorney
				General, or in the case of the Department of Health and Human Services the
				Deputy Secretary, provides prior written authorization that the funds may be
				expended to host or support any expenditure for such a conference.
							(B)Written
				approvalWritten authorization under subparagraph (A) shall
				include a written estimate of all costs associated with the conference,
				including the cost of all food and beverages, audio/visual equipment, honoraria
				for speakers, and any entertainment.
							(C)ReportThe Deputy Attorney General and Deputy
				Secretary of Health and Human Services shall submit an annual report to the
				Committee on the Judiciary and the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on the Judiciary and the Committee on
				Energy and Commerce of the House of Representatives on all conference
				expenditures approved and denied during the fiscal year for which the report is
				submitted.
							(8)Prohibition on
				lobbying activity
							(A)In
				generalAmounts authorized to be appropriated under this title
				may not be utilized by any grantee or subgrantee to lobby any representative of
				the Federal Government (including the Department of Justice) or a State, local,
				or tribal government regarding the award of grant funding.
							(B)PenaltyIf the Attorney General or the Secretary of
				Health and Human Services, as applicable, determines that any grantee or
				subgrantee receiving funds under this title has violated
				subparagraph (A), the Attorney General
				or the Secretary of Health and Human Services, as applicable, shall—
								(i)require the
				grantee or subgrantee to repay such funds in full; and
								(ii)prohibit the grantee or subgrantee from
				receiving any funds under this title for not less than 5 years.
								(9)Annual
				certificationBeginning in the first fiscal year beginning after
				the date of the enactment of the Violence
				Against Women Reauthorization Act of 2012, the Assistant Attorney
				General for the Office of Justice Programs, the Director of the Office on
				Violence Against Women, and the Deputy Secretary for Health and Human Services
				shall submit to the Committee on the Judiciary and the Committee on
				Appropriations of the Senate and the Committee on the Judiciary and the
				Committee on Appropriations of the House of Representatives a certification for
				such year that—
							(A)all audits issued
				by the Office of the Inspector General under
				paragraph (1) have been completed and
				reviewed by the Assistant Attorney General for the Office of Justice
				Programs;
							(B)all mandatory
				exclusions required under
				paragraph (2) have been issued;
							(C)all reimbursements
				required under
				paragraph (3) have been made; and
							(D)includes a list of
				any grantees and subgrantees excluded during the previous year under
				paragraph
				(2).
							.
			(e)Training and
			 resources for VAWA granteesSection 40002 of the Violence Against Women
			 Act of 1994 (42
			 U.S.C. 13925) is further amended—
				(1)in the heading, by
			 striking and grant
			 provisions and inserting , grant provisions, and training and resources for
			 VAWA grantees; and
				(2)by adding at the
			 end the following new subsection:
					
						(d)Training and
				resources for VAWA grantees
							(1)In
				generalThe Attorney General and Secretary of Health and Human
				Services, as applicable, shall—
								(A)develop standards, protocols, and sample
				tools and forms to provide guidance to grantees and subgrantees under any
				program or activity described in paragraph (2) regarding financial
				record-keeping and accounting practices required of such grantees and
				subgrantees as recipients of funds from the disbursing agency;
								(B)provide training
				to such grantees and subgrantees regarding such standards, protocols, and
				sample tools and forms; and
								(C)publish on the
				public Internet website of the Office of Violence Against Women information to
				assist such grantees and subgrantees with compliance with such standards,
				protocols, and sample tools and forms.
								(2)VAWA programs
				and activitiesFor purposes
				of paragraph (1), a program or activity described in this paragraph is any
				program or activity funded in whole or in part with funds made available under
				this title, the Violence Against Women Act of 2000 (division B of
				Public Law
				106–386; 114 Stat. 1491), the Violence Against Women and
				Department of Justice Reauthorization Act of 2005 (title IX of
				Public Law
				109–162; 119 Stat. 3080), the Violence Against Women
				Reauthorization Act of 2012, or any other program or activity funded in whole
				or in part with funds appropriated for grants, cooperative agreements, and
				other assistance administered by the Office on Violence Against
				Women.
							.
				5.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, the provisions of titles I, II, III, IV,
			 VII, and sections 3, 602, 901, and 902 of this Act shall not take effect until
			 the first day of the fiscal year following the date of enactment of this
			 Act.
		IEnhancing Judicial
			 and Law Enforcement Tools To Combat Violence Against Women
			101.STOP
			 grants
				(a)STOP
			 grantsPart T of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.) is amended—
					(1)in section 2001(b)
			 (42 U.S.C.
			 3796gg(b)), as amended by paragraph (2)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 striking equipment and inserting resources;
			 and
							(ii)by
			 inserting for the protection and safety of victims, before
			 and specifically,;
							(B)in paragraph (1),
			 by striking sexual assault and all that follows through
			 dating violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking;
						(C)in paragraph (2),
			 by striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking;
						(D)in paragraph (3),
			 by striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and stalking, as
			 well as the appropriate treatment of victims;
						(E)in paragraph
			 (4)—
							(i)by
			 inserting , classifying, after identifying;
			 and
							(ii)by
			 striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking;
							(F)in paragraph
			 (5)—
							(i)by
			 inserting and legal assistance after victim
			 services;
							(ii)by
			 striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking; and
							(iii)by
			 striking including crimes and all that follows and inserting
			 including crimes of domestic violence, dating violence, sexual assault,
			 and stalking;;
							(G)by striking
			 paragraph (6) and redesignating paragraphs (7) through (14) as paragraphs (6)
			 through (13), respectively;
						(H)in paragraph (6),
			 as so redesignated by subparagraph (G), by striking sexual assault and
			 domestic violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking;
						(I)in paragraph (7),
			 as so redesignated by subparagraph (G), by striking and dating
			 violence and inserting dating violence, and
			 stalking;
						(J)in paragraph (9),
			 as so redesignated by subparagraph (G)—
							(i)by
			 striking domestic violence or sexual assault and inserting
			 domestic violence, dating violence, sexual assault, or stalking;
			 and
							(ii)by
			 striking such violence or assault and inserting such
			 violence, assault, or stalking;
							(K)in paragraph (12),
			 as so redesignated by subparagraph (G)—
							(i)in
			 subparagraph (A), by striking triage protocols to ensure that dangerous
			 or potentially lethal cases are identified and prioritized and
			 inserting the use of evidence-based indicators to assess the risk of
			 domestic and dating violence homicide and prioritize dangerous or potentially
			 lethal cases; and
							(ii)in subparagraph (D), by striking
			 and at the end;
							(L)in paragraph (13),
			 as so redesignated by subparagraph (G)—
							(i)in
			 the matter preceding subparagraph (A)—
								(I)by striking
			 to provide and inserting providing;
								(II)by striking
			 nonprofit nongovernmental; and
								(III)by striking the
			 comma after local governments;
								(ii)by
			 inserting and after the semicolon in subparagraph (B);
			 and
							(iii)by
			 striking the period at the end of subparagraph (C) and inserting a
			 semicolon;
							(M)by inserting after
			 paragraph (13), as so redesignated by subparagraph (G), the following:
							
								(14)developing and
				promoting State, local, or tribal legislation and policies that enhance best
				practices for responding to domestic violence, dating violence, sexual assault,
				and stalking;
								(15)developing,
				implementing, or enhancing Sexual Assault Response Teams, or other similar
				coordinated community responses to sexual assault;
								(16)developing and
				strengthening policies, protocols, best practices, and training for law
				enforcement agencies and prosecutors relating to the investigation and
				prosecution of sexual assault cases and the appropriate treatment of
				victims;
								(17)developing,
				enlarging, or strengthening programs addressing sexual assault against men,
				women, and youth in correctional and detention settings;
								(18)identifying and
				conducting inventories of backlogs of sexual assault evidence collection kits
				and developing protocols and policies for responding to and addressing such
				backlogs, including protocols and policies for notifying and involving victims;
				and
								(19)with not more
				than 5 percent of the total amount allocated to a State for this part,
				developing, enhancing, or strengthening prevention and educational programming
				to address domestic violence, dating violence, sexual assault, or
				stalking.
								;
				and
						(N)in the flush text
			 at the end, by striking paragraph (14) and inserting
			 paragraph (13);
						(2)in section 2007
			 (42 U.S.C.
			 3796gg–1)—
						(A)in subsection (a),
			 by striking nonprofit nongovernmental victim services programs
			 and inserting victim service providers;
						(B)in subsection
			 (b)(6), by striking (not including populations of Indian
			 tribes);
						(C)in subsection
			 (c)—
							(i)by amending paragraph (2) to read as
			 follows:
								
									(2)grantees and
				subgrantees shall develop a plan for implementation and may consult and
				coordinate with—
										(A)the State sexual
				assault coalition;
										(B)the State domestic
				violence coalition;
										(C)the law
				enforcement entities within the State;
										(D)prosecution
				offices;
										(E)State and local
				courts;
										(F)tribal governments
				or tribal coalitions in those States with State or federally recognized Indian
				tribes;
										(G)representatives
				from underserved populations;
										(H)victim service
				providers;
										(I)population
				specific organizations; and
										(J)other entities
				that the State or the Attorney General identifies as necessary for the planning
				process;
										;
							(ii)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively;
							(iii)by inserting
			 after paragraph (2) the following:
								
									(3)grantees shall
				coordinate the State implementation plan described in paragraph (2) with the
				State plans described in section 307 of the Family Violence Prevention and
				Services Act (42
				U.S.C. 10407) and the plans described in the Victims of Crime
				Act of 1984 (42
				U.S.C. 10601 et seq.) and section 393A of the Public Health
				Service Act (42
				U.S.C. 280b–1b); and
									;
				and
							(iv)in paragraph (4),
			 as so redesignated by
			 clause (ii)—
								(I)in subparagraph
			 (A), by striking and not less than 25 percent shall be allocated for
			 prosecutors;
								(II)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (D) and (E);
								(III)by inserting
			 after subparagraph (A), the following:
									
										(B)not less than 25
				percent shall be allocated for prosecutors;
										(C)for each fiscal year beginning on or after
				the date that is 2 years after the date of enactment of the
				Violence Against Women Reauthorization Act of
				2012, not less than 20 percent shall be allocated for programs or
				projects that meaningfully address sexual assault, including stranger rape,
				acquaintance rape, alcohol or drug-facilitated rape, and rape within the
				context of an intimate partner
				relationship;
										;
				and
								(IV)in subparagraph
			 (E), as so redesignated by subclause (II), by striking ; and and
			 inserting a period;
								(D)by amending subsection (d) to read as
			 follows:
							
								(d)Application
				requirementsAn application for a grant under this part shall
				include—
									(1)the certifications
				of qualification required under subsection (c);
									(2)proof of
				compliance with the requirements for the payment of forensic medical exams and
				judicial notification, described in section 2010;
									(3)proof of
				compliance with the requirements for paying fees and costs relating to domestic
				violence and protection order cases described in section 2011;
									(4)proof of
				compliance with the requirements prohibiting polygraph examinations of victims
				of sexual assault described in section 2013;
									(5)an implementation
				plan required under subsection (i); and
									(6)any other
				documentation that the Attorney General may
				require.
									;
						(E)in subsection
			 (e)—
							(i)in
			 paragraph (2)—
								(I)in subparagraph
			 (A), by striking domestic violence and sexual assault and
			 inserting domestic violence, dating violence, sexual assault, and
			 stalking; and
								(II)in subparagraph (D), by striking
			 linguistically and; and
								(ii)by
			 adding at the end the following:
								
									(3)ConditionsIn disbursing grants under this part, the
				Attorney General may impose reasonable conditions on grant awards disbursed
				after the date of enactment of the Violence
				Against Women Reauthorization Act of 2012 to ensure that the
				States meet statutory, regulatory, and other programs
				requirements.
									;
							(F)in subsection (f),
			 by striking the period at the end and inserting , except that, for
			 purposes of this subsection, the costs of the projects for victim services or
			 tribes for which there is an exemption under section 40002(b)(1) of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(b)(1)) shall not
			 count toward the total costs of the projects.; and
						(G)by adding at the
			 end the following:
							
								(i)Implementation
				plansA State applying for a grant under this part shall—
									(1)develop an implementation plan in
				consultation with representatives of the entities listed in subsection (c)(2),
				that identifies how the State will use the funds awarded under this part;
				and
									(2)submit to the Attorney General as part of
				the application submitted in accordance with subsection (d)—
										(A)the implementation
				plan developed under
				paragraph (1);
										(B)documentation from
				each member of the planning committee with respect to the member’s
				participation in the planning process;
										(C)documentation from
				the prosecution, law enforcement, court, and victim services programs to be
				assisted, describing—
											(i)the need for the
				grant funds;
											(ii)the intended use
				of the grant funds;
											(iii)the expected
				result of the grant funds; and
											(iv)the demographic
				characteristics of the populations to be served, including age, disability,
				race, ethnicity, and language background;
											(D)a description of
				how the State will ensure that any subgrantees will consult with victim service
				providers during the course of developing their grant applications to ensure
				that the proposed activities are designed to promote the safety,
				confidentiality, and economic independence of victims;
										(E)demographic data
				on the distribution of underserved populations within the State and a
				description of how the State will meet the needs of underserved populations,
				including the minimum allocation for population specific services required
				under subsection (c)(4)(C);
										(F)a description of
				how the State plans to meet the requirements pursuant to regulations issued
				under subsection (e)(2);
										(G)goals and
				objectives for reducing domestic and dating violence-related homicides within
				the State; and
										(H)any other
				information requested by the Attorney General.
										(j)Reallocation of
				fundsA State may use any returned or remaining funds for any
				authorized purpose under this part if—
									(1)funds from a
				subgrant awarded under this part are returned to the State; or
									(2)the State does not
				receive sufficient eligible applications to award the full funding within the
				allocations under subsection
				(c)(4).
									;
						(3)in section 2010
			 (42 U.S.C.
			 3796gg–4)—
						(A)in subsection (a), by amending paragraph
			 (1) to read as follows:
							
								(1)In
				generalA State, Indian tribal government, or unit of local
				government shall not be entitled to funds under this subchapter unless the
				State, Indian tribal government, unit of local government, or another
				governmental entity—
									(A)incurs the full
				out-of-pocket cost of forensic medical exams described in subsection (b) for
				victims of sexual assault; and
									(B)coordinates with
				health care providers in the region to notify victims of sexual assault of the
				availability of rape exams at no cost to the
				victims.
									;
						(B)in subsection
			 (b)—
							(i)in
			 paragraph (1), by inserting or after the semicolon;
							(ii)in
			 paragraph (2), by striking ; or and inserting a period;
			 and
							(iii)by
			 striking paragraph (3);
							(C)in subsection (c),
			 by striking , except that such funds and all that follows and
			 inserting a period; and
						(D)by amending
			 subsection (d) to read as follows:
							
								(d)Noncooperation
									(1)In
				generalTo be in compliance with this section, a State, Indian
				tribal government, or unit of local government shall comply with subsection (b)
				without regard to whether the victim participates in the criminal justice
				system or cooperates with law enforcement.
									(2)Compliance
				periodStates, territories, and Indian tribal governments shall
				have 3 years from the date of enactment of the
				Violence Against Women Reauthorization Act of
				2012 to come into compliance with this
				subsection.
									;
				and
						(4)in section
			 2011(a)(1) (42
			 U.S.C. 3796gg–5(a)(1))—
						(A)by inserting
			 modification, enforcement, dismissal, after
			 registration, each place it appears; and
						(B)by striking
			 domestic violence, stalking, or sexual assault and inserting
			 domestic violence, dating violence, sexual assault, or
			 stalking.
						(b)Authorization of
			 appropriationsSection
			 1001(a)(18) of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C.
			 3793(a)(18)), is amended by striking $225,000,000 for
			 each of fiscal years 2007 through 2011 and inserting
			 $222,000,000 for each of fiscal years 2013 through 2017.
				102.Grants to
			 encourage arrest policies and enforcement of protection orders
				(a)In
			 generalPart U of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh et
			 seq.) is amended—
					(1)in section 2101 (42 U.S.C.
			 3796hh)—
						(A)in subsection
			 (b)—
							(i)in
			 the matter preceding paragraph (1), by striking States, and all
			 that follows through units of local government and inserting
			 grantees;
							(ii)in
			 paragraph (1), by inserting and enforcement of protection orders across
			 State and tribal lines before the period;
							(iii)in
			 paragraph (2), by striking and training in police departments to improve
			 tracking of cases and inserting data collection systems, and
			 training in police departments to improve tracking of cases and classification
			 of complaints;
							(iv)in
			 paragraph (4), by inserting and provide the appropriate training and
			 education about domestic violence, dating violence, sexual assault, and
			 stalking after computer tracking systems;
							(v)in
			 paragraph (5), by inserting and other victim services after
			 legal advocacy service programs;
							(vi)in
			 paragraph (6), by striking judges and inserting Federal,
			 State, tribal, territorial, and local judges, and court-based and court-related
			 personnel;
							(vii)in
			 paragraph (8), by striking and sexual assault and inserting
			 , dating violence, sexual assault, and stalking;
							(viii)in paragraph
			 (10), by striking non-profit, non-governmental victim services
			 organizations, and inserting victim service providers,
			 population specific organizations,; and
							(ix)by
			 adding at the end the following:
								
									(14)To develop and
				implement training programs for prosecutors and other prosecution-related
				personnel regarding best practices to ensure offender accountability, victim
				safety, and victim consultation in cases involving domestic violence, dating
				violence, sexual assault, and stalking.
									(15)To develop or
				strengthen policies, protocols, and training for law enforcement officers,
				prosecutors, and the judiciary in recognizing, investigating, and prosecuting
				instances of domestic violence, dating violence, sexual assault, and
				stalking.
									(16)To develop and
				promote State, local, or tribal legislation and policies that enhance best
				practices for responding to the crimes of domestic violence, dating violence,
				sexual assault, and stalking, including the appropriate treatment of
				victims.
									(17)To develop,
				implement, or enhance sexual assault nurse examiner programs or sexual assault
				forensic examiner programs, including the hiring and training of such
				examiners.
									(18)To develop,
				implement, or enhance Sexual Assault Response Teams or similar coordinated
				community responses to sexual assault.
									(19)To develop and
				strengthen policies, protocols, and training for law enforcement officers and
				prosecutors regarding the investigation and prosecution of sexual assault cases
				and the appropriate treatment of victims of sexual assault.
									(20)To provide the
				following human immunodeficiency virus services for victims of sexual
				assault:
										(A)Testing.
										(B)Counseling.
										(C)Prophylaxis.
										(21)To identify and
				inventory backlogs of sexual assault evidence collection kits and to develop
				protocols for responding to and addressing such backlogs, including policies
				and protocols for notifying and involving victims.
									(22)To develop
				multidisciplinary high-risk teams focusing on reducing domestic violence and
				dating violence homicides by—
										(A)using
				evidence-based indicators to assess the risk of homicide and link high-risk
				victims to immediate crisis intervention services;
										(B)identifying and
				managing high-risk offenders; and
										(C)providing ongoing
				victim advocacy and referrals to comprehensive services including legal,
				housing, health care, and economic
				assistance.
										;
				
							(B)in subsection
			 (c)—
							(i)in
			 paragraph (1)—
								(I)in the matter
			 preceding subparagraph (A), by inserting except for a court,
			 before certify; and
								(II)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the margin accordingly;
								(ii)in
			 paragraph (2), by inserting except for a court, before
			 demonstrate;
							(iii)in
			 paragraph (4)—
								(I)by inserting
			 modification, enforcement, dismissal, after
			 registration, each place it appears;
								(II)by inserting
			 dating violence, after domestic violence,;
			 and
								(III)by striking
			 and at the end;
								(iv)in
			 paragraph (5)—
								(I)in the matter
			 preceding subparagraph (A), by striking , not later than 3 years after
			 the date of enactment of this section,;
								(II)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the margin accordingly;
								(III)in clause (ii),
			 as redesignated by subclause (II) of this clause, by striking
			 subparagraph (A) and inserting clause (i);
			 and
								(IV)by striking the
			 period at the end and inserting ; and;
								(v)by redesignating paragraphs (1) through
			 (5), as amended by this subparagraph, as subparagraphs (A) through (E),
			 respectively, and adjusting the margin accordingly;
							(vi)in
			 the matter preceding subparagraph (A), as redesignated by clause (v) of this
			 subparagraph—
								(I)by striking the
			 second comma; and
								(II)by striking
			 grantees are States and inserting the following: “grantees
			 are—
									
										(1)States
										;
				and
								(vii)by
			 adding at the end the following:
								
									(2)a State, tribal,
				or territorial domestic violence or sexual assault coalition or a victim
				service provider that partners with a State, Indian tribal government, or unit
				of local government that certifies that the State, Indian tribal government, or
				unit of local government meets the requirements under paragraph
				(1).
									; 
							(C)in subsection
			 (d)—
							(i)in
			 paragraph (1)—
								(I)in the matter
			 preceding subparagraph (A), by inserting , policy, after
			 law; and
								(II)in subparagraph
			 (A), by inserting and the defendant is in custody or has been served
			 with the information or indictment before the semicolon; and
								(ii)in
			 paragraph (2), by striking it and inserting its;
			 and
							(D)by adding at the
			 end the following:
							
								(f)Allocation for
				tribal coalitionsOf the
				amounts appropriated for purposes of this part for each fiscal year, not less
				than 5 percent shall be available for grants under section 2001(d) of the
				Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3796gg(d)).
								(g)Allocation for
				sexual assaultOf the amounts appropriated for purposes of this
				part for each fiscal year, not less than 25 percent shall be available for
				projects that address sexual assault, including stranger rape, acquaintance
				rape, alcohol or drug-facilitated rape, and rape within the context of an
				intimate partner relationship.
								;
				and
						(2)in section 2102(a)
			 (42 U.S.C.
			 3796hh–1(a))—
						(A)in paragraph (1),
			 by inserting court, after tribal government,;
			 and
						(B)in paragraph (4),
			 by striking nonprofit, private sexual assault and domestic violence
			 programs and inserting victim service providers and, as
			 appropriate, population specific organizations.
						(b)Authorization of
			 appropriationsSection 1001(a)(19) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(19)) is
			 amended—
					(1)by striking
			 $75,000,000 and all that follows through 2011 and
			 inserting $73,000,000 for each of fiscal years 2013 through
			 2017; and
					(2)by striking the
			 second period.
					103.Legal
			 assistance for victimsSection
			 1201 of the Violence Against Women Act of 2000 (42 U.S.C. 3796gg–6) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the first
			 sentence, by striking arising as a consequence of and inserting
			 relating to or arising out of; and
					(B)in the second
			 sentence, by inserting or arising out of after relating
			 to;
					(2)in subsection
			 (b)—
					(A)in the heading, by
			 inserting and grant
			 conditions after Definitions; and
					(B)by inserting
			 and grant conditions after definitions;
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking victim services organizations and inserting
			 victim service providers; and
					(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)to implement,
				expand, and establish efforts and projects to provide competent, supervised pro
				bono legal assistance for victims of domestic violence, dating violence, sexual
				assault, or
				stalking.
							;
					(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking subsection (c) has completed and all that follows
			 and inserting the following: “this section—
						
							(A)has demonstrated
				expertise in providing legal assistance or advocacy to victims of domestic
				violence, dating violence, sexual assault, or stalking in the targeted
				population; or
							(B)(i)is partnered with an
				entity or person that has demonstrated expertise described in subparagraph (A);
				and
								(ii)has completed, or will complete,
				training in connection with domestic violence, dating violence, stalking, or
				sexual assault and related legal issues, including training on evidence-based
				risk factors for domestic and dating violence
				homicide;
								;
				and
					(B)in paragraph (2),
			 by striking stalking organization and inserting stalking
			 victim service provider; and
					(5)in subsection
			 (f)—
					(A)in paragraph (1),
			 by striking this section and all that follows through the period
			 at the end and inserting this section $57,000,000 for each of fiscal
			 years 2013 through 2017.; and
					(B)in paragraph (2),
			 by adding at the end the following new subparagraph:
						
							(D)Of the amount made available under this
				subsection in each fiscal year, not more than 10 percent may be used for
				purposes described in subsection
				(c)(3).
							.
					104.Consolidation
			 of grants to support families in the justice system
				(a)In
			 generalTitle III of division B of the Victims of Trafficking and
			 Violence Protection Act of 2000 (Public Law 106–386; 114 Stat. 1509)
			 is amended by striking the section preceding section 1302 (42 U.S.C. 10420),
			 as amended by section 306 of the Violence Against Women and Department of
			 Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 3016),
			 and inserting the following:
					
						1301.Court training
				and supervised visitation improvements
							(a)In
				generalThe Attorney General may make grants to States, units of
				local government, courts (including juvenile courts), Indian tribal
				governments, nonprofit organizations, legal services providers, and victim
				services providers to improve the response of all aspects of the civil and
				criminal justice system to families with a history of domestic violence, dating
				violence, sexual assault, or stalking, or in cases involving allegations of
				child sexual abuse.
							(b)Use of
				fundsA grant under this section may be used to—
								(1)provide supervised
				visitation and safe visitation exchange of children and youth by and between
				parents in situations involving domestic violence, dating violence, child
				sexual abuse, sexual assault, or stalking;
								(2)develop and
				promote State, local, and tribal legislation, policies, and best practices for
				improving civil and criminal court functions, responses, practices, and
				procedures in cases involving a history of domestic violence or sexual assault,
				or in cases involving allegations of child sexual abuse, including cases in
				which the victim proceeds pro se;
								(3)educate
				court-based and court-related personnel (including custody evaluators and
				guardians ad litem) and child protective services workers on the dynamics of
				domestic violence, dating violence, sexual assault, and stalking, including
				information on perpetrator behavior, evidence-based risk factors for domestic
				and dating violence homicide, and on issues relating to the needs of victims,
				including safety, security, privacy, and confidentiality, including cases in
				which the victim proceeds pro se;
								(4)provide adequate
				resources in juvenile court matters to respond to domestic violence, dating
				violence, sexual assault (including child sexual abuse), and stalking and
				ensure necessary services dealing with the physical health and mental health of
				victims are available;
								(5)enable courts or
				court-based or court-related programs to develop or enhance—
									(A)court
				infrastructure (such as specialized courts, consolidated courts, dockets,
				intake centers, or interpreter services);
									(B)community-based
				initiatives within the court system (such as court watch programs, victim
				assistants, pro se victim assistance programs, or community-based supplementary
				services);
									(C)offender
				management, monitoring, and accountability programs;
									(D)safe and
				confidential information-storage and information-sharing databases within and
				between court systems;
									(E)education and
				outreach programs to improve community access, including enhanced access for
				underserved populations; and
									(F)other projects
				likely to improve court responses to domestic violence, dating violence, sexual
				assault, and stalking;
									(6)collect data and
				provide training and technical assistance, including developing State, local,
				and tribal model codes and policies, to improve the capacity of grantees and
				communities to address the civil justice needs of victims of domestic violence,
				dating violence, sexual assault, and stalking who have legal representation,
				who are proceeding pro se, or who are proceeding with the assistance of a legal
				advocate; and
								(7)improve training
				and education to assist judges, judicial personnel, attorneys, child welfare
				personnel, and legal advocates in the civil justice system regarding domestic
				violence, dating violence, sexual assault, stalking, or child abuse.
								(c)Considerations
								(1)In
				generalIn making grants for purposes described in paragraphs (1)
				through (6) of subsection (b), the Attorney General shall consider—
									(A)the number of
				families to be served by the proposed programs and services;
									(B)the extent to
				which the proposed programs and services serve underserved populations;
									(C)the extent to
				which the applicant demonstrates cooperation and collaboration with nonprofit,
				nongovernmental entities in the local community with demonstrated histories of
				effective work on domestic violence, dating violence, sexual assault, or
				stalking, including State or tribal domestic violence coalitions, State or
				tribal sexual assault coalitions, local shelters, and programs for domestic
				violence and sexual assault victims; and
									(D)the extent to
				which the applicant demonstrates coordination and collaboration with State,
				tribal, and local court systems, including mechanisms for communication and
				referral.
									(2)Other
				grantsIn making grants under subsection (b)(8) the Attorney
				General shall take into account the extent to which the grantee has expertise
				addressing the judicial system’s handling of family violence, child custody,
				child abuse and neglect, adoption, foster care, supervised visitation, divorce,
				and parentage.
								(d)Applicant
				requirementsThe Attorney General may make a grant under this
				section to an applicant that—
								(1)demonstrates
				expertise in the areas of domestic violence, dating violence, sexual assault,
				stalking, or child sexual abuse, as appropriate;
								(2)ensures that any
				fees charged to individuals for use of supervised visitation programs and
				services are based on the income of those individuals, unless otherwise
				provided by court order;
								(3)if the applicant
				proposes to operate supervised visitation programs and services or safe
				visitation exchange, demonstrates that adequate security measures, including
				adequate facilities, procedures, and personnel capable of preventing violence,
				and adequate standards are, or will be, in place (including the development of
				protocols or policies to ensure that confidential information is not shared
				with courts, law enforcement agencies, or child welfare agencies unless
				necessary to ensure the safety of any child or adult using the services of a
				program funded under this section);
								(4)certifies that the
				organizational policies of the applicant do not require mediation or counseling
				involving offenders and victims being physically present in the same place, in
				cases where domestic violence, dating violence, sexual assault, or stalking is
				alleged;
								(5)certifies that any
				person providing legal assistance through a program funded under this section
				has completed or will complete training on domestic violence, dating violence,
				sexual assault, and stalking, including child sexual abuse, and related legal
				issues; and
								(6)certifies that any
				person providing custody evaluation or guardian ad litem services through a
				program funded under this section has completed or will complete training,
				developed with input from and in collaboration with a tribal, State,
				territorial, or local domestic violence, dating violence, sexual assault, or
				stalking victim service provider or coalition, on the dynamics of domestic
				violence and sexual assault, including child sexual abuse, that includes
				training on how to review evidence of past abuse and the use of evidenced-based
				theories to make recommendations on custody and visitation.
								(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $22,000,000 for each of the fiscal years 2013 through 2017.
				Amounts appropriated pursuant to this subsection are authorized to remain
				available until expended.
							(f)Allotment for
				Indian tribes
								(1)In
				generalNot less than 10 percent of the total amount available
				under this section for each fiscal year shall be available for grants under the
				program authorized by section 2015 of title I of the Omnibus Crime Control and
				Safe Streets Act of 1968 (42 U.S.C. 3796gg–10).
								(2)Applicability of
				partThe requirements of this section shall not apply to funds
				allocated for the program described in
				paragraph
				(1).
								.
				(b)Technical and
			 conforming amendmentSubtitle J of the Violence Against Women Act
			 of 1994 (42 U.S.C.
			 14043 et seq.) is repealed.
				105.Court-appointed
			 special advocate programSubtitle B of title II of the Crime Control
			 Act of 1990 (42
			 U.S.C. 13011 et seq.) is amended—
				(1)in section 216
			 (42 U.S.C.
			 13012), by striking January 1, 2010 and
			 inserting January 1, 2015;
				(2)in section 217
			 (42 U.S.C.
			 13013)—
					(A)in subsection
			 (c)(2)(A), by striking Code of Ethics and inserting
			 Standards for Programs; and
					(B)by adding at the
			 end the following new subsection:
						
							(e)ReportingAn organization that receives a grant under
				this section for a fiscal year shall submit to the Administrator a report
				regarding the use of the grant for the fiscal year, including a discussion of
				outcome performance measures (which shall be established by the Administrator)
				to determine the effectiveness of the programs of the organization in meeting
				the needs of children in the child welfare
				system.
							;
				and
					(3)in section 219(a)
			 (42 U.S.C.
			 13014(a)), by striking fiscal years 2007 through
			 2011 and inserting fiscal years 2013 through
			 2017.
				106.Outreach and
			 services to underserved populations grantSection 120 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045) is amended to
			 read as follows:
				
					120.Grants for
				outreach and services to underserved populations
						(a)Grants
				authorized
							(1)In
				generalOf the amounts appropriated under the grant programs
				identified in
				paragraph (2), the Attorney General
				shall take 2 percent of such appropriated amounts and combine them to award
				grants to eligible entities described in subsection (b) of this section to
				develop and implement outreach strategies targeted at adult or youth victims of
				domestic violence, dating violence, sexual assault, or stalking in underserved
				populations and to provide victim services to meet the needs of adult and youth
				victims of domestic violence, dating violence, sexual assault, and stalking in
				underserved populations. The requirements of the grant programs identified in
				paragraph (2) shall not apply to this
				grant program.
							(2)Programs
				coveredThe programs identified in this paragraph are the
				programs carried out under the following provisions:
								(A)Part T of title I of the Omnibus Crime
				Control and Safe Streets Act of 1968 (STOP grants).
								(B)Part U of title I
				of the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to encourage
				arrest policies).
								(b)Eligible
				entitiesEligible entities under this section are—
							(1)population
				specific organizations that have demonstrated experience and expertise in
				providing population specific services in the relevant underserved communities,
				or population specific organizations working in partnership with a victim
				service provider or domestic violence or sexual assault coalition;
							(2)victim service
				providers offering population specific services for a specific underserved
				population; or
							(3)victim service
				providers working in partnership with a national, State, or local organization
				that has demonstrated experience and expertise in providing population specific
				services in the relevant underserved population.
							(c)Planning
				grantsThe Attorney General may use up to 20 percent of funds
				available under this section to make one-time planning grants to eligible
				entities to support the planning and development of specially designed and
				targeted programs for adult and youth victims in one or more underserved
				populations, including—
							(1)identifying,
				building, and strengthening partnerships with potential collaborators within
				underserved populations, Federal, State, tribal, territorial or local
				government entities, and public and private organizations;
							(2)conducting a needs
				assessment of the community and the targeted underserved population or
				populations to determine what the barriers are to service access and what
				factors contribute to those barriers, using input from the targeted underserved
				population or populations;
							(3)identifying
				promising prevention, outreach, and intervention strategies for victims from a
				targeted underserved population or populations; and
							(4)developing a plan,
				with the input of the targeted underserved population or populations,
				for—
								(A)implementing
				prevention, outreach, and intervention strategies to address the barriers to
				accessing services;
								(B)promoting
				community engagement in the prevention of domestic violence, dating violence,
				sexual assault, and stalking within the targeted underserved populations;
				and
								(C)evaluating the
				program.
								(d)Implementation
				grantsThe Attorney General shall make grants to eligible
				entities for the purpose of providing or enhancing population specific outreach
				and victim services to adult and youth victims in one or more underserved
				populations, including—
							(1)working with
				Federal, State, tribal, territorial and local governments, agencies, and
				organizations to develop or enhance population specific victim services;
							(2)strengthening the
				capacity of underserved populations to provide population specific
				services;
							(3)strengthening the
				capacity of traditional victim service providers to provide population specific
				services;
							(4)strengthening the
				effectiveness of criminal and civil justice interventions by providing training
				for law enforcement, prosecutors, judges and other court personnel on domestic
				violence, dating violence, sexual assault, or stalking in underserved
				populations; or
							(5)working in
				cooperation with an underserved population to develop and implement outreach,
				education, prevention, and intervention strategies that highlight available
				resources and the specific issues faced by victims of domestic violence, dating
				violence, sexual assault, or stalking from underserved populations.
							(e)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Director of the Office on Violence Against Women at such time, in such
				form, and in such manner as the Director may prescribe.
						(f)ReportsEach
				eligible entity receiving a grant under this section shall annually submit to
				the Director of the Office on Violence Against Women a report that describes
				the activities carried out with grant funds during the preceding fiscal
				year.
						(g)Definitions and
				grant conditionsIn this section the definitions and grant
				conditions in section 40002 of the Violence Against Women Act of 1994
				(42 U.S.C.
				13925) shall apply.
						(h)Authorization of
				appropriationsIn addition to the funds identified in subsection
				(a)(1), there are authorized to be appropriated to carry out this section
				$2,000,000 for each of the fiscal years 2013 through
				2017.
						.
			107.Culturally
			 specific services grantSection 121 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045a) is
			 amended—
				(1)in the section
			 heading, by striking and
			 linguistically;
				(2)by striking
			 and linguistically each place it appears;
				(3)by striking
			 and linguistic each place it appears;
				(4)by amending
			 paragraph (2) of subsection (a) to read as follows:
					
						(2)Programs
				coveredThe programs identified in this paragraph are the
				programs carried out under the following provisions:
							(A)Part U of title I
				of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh)
				(Grants to encourage arrest policies).
							(B)Section 1201 of
				division B of the Victims of Trafficking and Violence Protection Act of 2000
				(42 U.S.C.
				3796gg–6) (Legal assistance for victims).
							(C)Section 40295 of
				the Violence Against Women Act of 1994 (42 U.S.C. 13971) (Rural domestic
				violence, dating violence, sexual assault, stalking, and child abuse
				enforcement assistance).
							(D)Section 40802 of
				the Violence Against Women Act of 1994 (42 U.S.C. 14041a) (Enhanced
				training and services to end violence against women later in life).
							(E)Section 1402 of
				division B of the Victims of Trafficking and Violence Protection Act of 2000
				(42 U.S.C.
				3796gg–7) (Education, training, and enhanced services to end
				violence against and abuse of women with
				disabilities).
							;
				and
				(5)in subsection (g),
			 by striking linguistic and.
				108.Reduction in
			 rape kit backlogSection
			 2(c)(3) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
			 14135(c)(3)), is amended—
				(1)in subparagraph
			 (B), by striking 2014 and inserting 2012;
			 and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)For each of the
				fiscal years 2013 and 2014, not less than 75 percent of the grant amounts shall
				be awarded for purposes under subsection
				(a)(2).
						.
				109.Assistance to
			 victims of sexual assault training programsSection 40152(c) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13941(c)) is amended by
			 striking to carry out this section and all that follows through
			 the period at the end and inserting to carry out this section $5,000,000
			 for each of fiscal years 2013 through 2017..
			110.Child abuse
			 training programs for judicial personnel and practitionersSection 224(a) of the Victims of Child Abuse
			 Act of 1990 (42
			 U.S.C. 13024(a)) is amended by striking
			 $2,300,000 and all that follows through the period at the end
			 and inserting $2,300,000 for each of fiscal years 2013 through
			 2017..
			IIImproving
			 services for victims of domestic violence, dating violence, sexual assault, and
			 stalking
			201.Sexual assault
			 services program
				(a)Grants to States
			 and territoriesSection 41601(b) of the Violence Against Women
			 Act of 1994 (42
			 U.S.C. 14043g(b)) is amended—
					(1)in paragraph (1),
			 by striking other programs and all that follows through the
			 period at the end and inserting other nongovernmental or tribal programs
			 and projects to assist individuals who have been victimized by sexual assault,
			 without regard to the age of the individual.;
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (B), by striking nonprofit, nongovernmental organizations for programs
			 and activities and inserting nongovernmental or tribal programs
			 and activities; and
						(B)in subparagraph
			 (C)(v), by striking linguistically and; and
						(3)in paragraph
			 (4)—
						(A)in the first
			 sentence—
							(i)by
			 inserting and territory after each State;
							(ii)by
			 striking 1.50 percent and inserting 0.75 percent;
			 and
							(iii)by
			 striking , except that and all that follows through of
			 the total appropriations; and
							(B)in the last
			 sentence, by striking the preceding formula and inserting
			 this paragraph.
						(b)Authorization of
			 appropriationsSection 41601(f)(1) of the Violence Against Women
			 Act of 1994 (42
			 U.S.C. 14043g(f)(1)) is amended by striking $50,000,000
			 to remain available until expended for each of the fiscal years 2007 through
			 2011 and inserting $40,000,000 to remain available until
			 expended for each of fiscal years 2013 through 2017.
				202.Rural domestic
			 violence, dating violence, sexual assault, stalking, and child abuse
			 enforcement assistanceSection
			 40295 of the Violence Against Women Act of 1994 (42 U.S.C. 13971) is
			 amended—
				(1)in subsection
			 (a)(1)(H), by inserting , including sexual assault forensic
			 examiners before the semicolon;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking victim advocacy groups and inserting victim
			 service providers; and
						(ii)by
			 inserting , including developing multidisciplinary teams focusing on
			 high-risk cases with the goal of preventing domestic and dating violence
			 homicides before the semicolon;
						(B)in paragraph
			 (2)—
						(i)by
			 striking and other long- and short-term assistance and inserting
			 legal assistance, and other long-term and short-term victim services and
			 population specific services; and
						(ii)by
			 striking and at the end;
						(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(4)to develop, expand, or strengthen programs
				addressing sexual assault, including sexual assault forensic examiner programs,
				Sexual Assault Response Teams, law enforcement training, and programs
				addressing rape kit backlogs.
							;
				and
					(3)in subsection
			 (e)(1), by striking $55,000,000 for each of the fiscal years 2007
			 through 2011 and inserting $50,000,000 for each of fiscal years
			 2013 through 2017.
				203.Training and
			 services to end violence against women with disabilities grantsSection 1402 of division B of the Victims of
			 Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–7) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1),
			 by inserting (including using evidence-based indicators to assess the
			 risk of domestic and dating violence homicide) after risk
			 reduction;
					(B)in paragraph (4),
			 by striking victim service organizations and inserting
			 victim service providers; and
					(C)in paragraph (5), by striking victim
			 services organizations and inserting victim service
			 providers;
					(2)in subsection
			 (c)(1)(D), by striking nonprofit and nongovernmental victim services
			 organization, such as a State and inserting victim service
			 provider, such as a State or tribal; and
				(3)in subsection (e),
			 by striking $10,000,000 for each of the fiscal years 2007 through
			 2011 and inserting $9,000,000 for each of fiscal years 2013
			 through 2017.
				204.Grant for
			 training and services to end violence against women in later lifeSection 40802 of the Violence Against Women
			 Act of 1994 (42
			 U.S.C. 14041a) is amended to read as follows:
				
					40802.Grant for
				training and services to end violence against women in later life
						(a)DefinitionsIn
				this section:
							(1)The term
				eligible entity means an entity that—
								(A)is—
									(i)a
				State;
									(ii)a
				unit of local government;
									(iii)a tribal
				government or tribal organization;
									(iv)a
				population specific organization with demonstrated experience in assisting
				individuals in later life;
									(v)a
				victim service provider; or
									(vi)a
				State, tribal, or territorial domestic violence or sexual assault coalition;
				and
									(B)is partnered
				with—
									(i)a
				law enforcement agency;
									(ii)an office of a
				prosecutor;
									(iii)a victim service
				provider; or
									(iv)a
				nonprofit program or government agency with demonstrated experience in
				assisting individuals in later life.
									(2)The term
				elder abuse means domestic violence, dating violence, sexual
				assault, or stalking committed against individuals in later life.
							(3)The term
				individual in later life means an individual who is 60 years of
				age or older.
							(b)Grant
				Program
							(1)Grants
				authorizedThe Attorney
				General may make grants to eligible entities to carry out the activities
				described in paragraph (2). In awarding such grants, the Attorney General shall
				consult with the Secretary of Health and Human Services to ensure that the
				activities funded under this section are not duplicative with the activities
				funded under the elder abuse prevention programs of the Department of Health
				and Human Services.
							(2)Mandatory and
				permissible activities
								(A)Mandatory
				activitiesAn eligible entity receiving a grant under this
				section shall use the funds received under the grant to—
									(i)provide training
				programs to assist law enforcement agencies, prosecutors, agencies of States or
				units of local government, population specific organizations, victim service
				providers, victim advocates, and relevant officers in Federal, tribal, State,
				territorial, and local courts in recognizing and addressing instances of elder
				abuse;
									(ii)provide or
				enhance services for victims of elder abuse;
									(iii)establish or
				support multidisciplinary collaborative community responses to victims of elder
				abuse; and
									(iv)conduct
				cross-training for law enforcement agencies, prosecutors, agencies of States or
				units of local government, attorneys, health care providers, population
				specific organizations, faith-based advocates, victim service providers, and
				courts to better serve victims of elder abuse.
									(B)Permissible
				activitiesAn eligible entity receiving a grant under this
				section may use not more than 10 percent of the funds received under the grant
				to—
									(i)provide training
				programs to assist attorneys, health care providers, faith-based leaders, or
				other community-based organizations in recognizing and addressing instances of
				elder abuse; or
									(ii)conduct outreach
				activities and awareness campaigns to ensure that victims of elder abuse
				receive appropriate assistance.
									(3)Underserved
				populationsIn making grants under this section, the Attorney
				General shall give priority to proposals providing culturally specific or
				population specific services.
							(4)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $9,000,000 for each of fiscal years 2013 through
				2017.
							.
			IIIServices,
			 protection, and justice for young victims of violence
			301.Rape prevention
			 and education grantSection
			 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting , territorial, or tribal
			 after crisis centers, State; and
					(B)in paragraph (6),
			 by inserting and alcohol after about
			 drugs;
					(2)in subsection
			 (c)(1), by striking $80,000,000 for each of fiscal years 2007 through
			 2011 and inserting $50,000,000 for each of fiscal years 2013
			 through 2017; and
				(3)in subsection (c),
			 by adding at the end the following new paragraph:
					
						(3)Funding
				formulaAmounts provided
				under this section shall be allotted to each State, territory, and the District
				of Columbia based on population. If the amounts appropriated under paragraph
				(1) exceed $48,000,000 in any fiscal year, a minimum allocation of $150,000
				shall be awarded to each State and territory and the District of Columbia. Any
				remaining funds shall be allotted to each State and territory and the District
				of Columbia based on
				population.
						.
				302.Creating hope
			 through outreach, options, services, and education for children and
			 youth
				(a)In
			 generalSubtitle L of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043c et seq.) is
			 amended by striking sections 41201 through 41204 and inserting the
			 following:
					
						41201.Creating hope
				through outreach, options, services, and education for children and youth
				(CHOOSE Children and Youth)
							(a)Grants
				authorizedThe Attorney General, working in collaboration with
				the Secretary of Health and Human Services and the Secretary of Education,
				shall award grants to enhance the safety of youth and children who are victims
				of, or exposed to, domestic violence, dating violence, sexual assault, or
				stalking and to prevent future violence.
							(b)Program
				purposesFunds provided under this section may be used for the
				following program purpose areas:
								(1)Services to
				advocate for and respond to youthTo develop, expand, and
				strengthen victim interventions and services that target youth who are victims
				of domestic violence, dating violence, sexual assault, and stalking. Services
				may include victim services, counseling, advocacy, mentoring, educational
				support, transportation, legal assistance in civil, criminal and administrative
				matters, such as family law cases, housing cases, child welfare proceedings,
				campus administrative proceedings, and civil protection order proceedings,
				services to address sex trafficking, population specific services, and other
				activities that support youth in finding safety, stability, and justice and in
				addressing the emotional, cognitive, and physical effects of trauma on youth.
				Funds may be used to—
									(A)assess and analyze
				available services for youth victims of domestic violence, dating violence,
				sexual assault, and stalking, determining relevant barriers to such services in
				a particular locality, and developing a community protocol to address such
				problems collaboratively;
									(B)develop and
				implement policies, practices, and procedures to effectively respond to
				domestic violence, dating violence, sexual assault, or stalking against youth;
				or
									(C)provide technical
				assistance and training to enhance the ability of school personnel, victim
				service providers, child protective service workers, staff of law enforcement
				agencies, prosecutors, court personnel, individuals who work in after school
				programs, medical personnel, social workers, mental health personnel, and
				workers in other programs that serve children and youth to improve their
				ability to appropriately respond to the needs of children and youth who are
				victims of domestic violence, dating violence, sexual assault, and stalking, as
				well as homeless youth, and to properly refer such children, youth, and their
				families to appropriate services.
									(2)Supporting youth
				through education and protectionTo enable secondary or elementary schools
				that serve students in any of grades five through twelve and institutions of
				higher education to—
									(A)provide training
				to school personnel, including health care providers and security personnel, on
				the needs of students who are victims of domestic violence, dating violence,
				sexual assault, or stalking;
									(B)develop and implement age-appropriate
				prevention and intervention policies in accordance with State law in secondary
				or elementary schools that serve students in any of grades five through twelve,
				including appropriate responses to, and identification and referral procedures
				for, students who are experiencing or perpetrating domestic violence, dating
				violence, sexual assault, or stalking, and procedures for handling the
				requirements of court protective orders issued to or against students;
									(C)provide support
				services for student victims of domestic violence, dating violence, sexual
				assault, or stalking, such as a resource person who is either on-site or
				on-call;
									(D)provide
				evidence-based educational programs for students regarding domestic violence,
				dating violence, sexual assault, and stalking; or
									(E)develop strategies
				to increase identification, support, referrals, and prevention programs for
				youth who are at high risk of domestic violence, dating violence, sexual
				assault, or stalking.
									(c)Eligible
				applicants
								(1)In
				generalTo be eligible to receive a grant under this section, an
				entity shall be—
									(A)a victim service provider, tribal nonprofit
				organization, population specific organization, or community-based organization
				with a demonstrated history of effective work addressing the needs of youth,
				including runaway or homeless youth, who are victims of domestic violence,
				dating violence, sexual assault, or stalking; or
									(B)a victim service
				provider that is partnered with an entity that has a demonstrated history of
				effective work addressing the needs of youth.
									(2)Partnerships
									(A)EducationTo be eligible to receive a grant for the
				purposes described in
				subsection (b)(2), an entity
				described in
				paragraph (1) shall be partnered with
				an elementary school or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education Act of 1965), charter school (as
				defined in section 5210 of such Act), a school that is operated or supported by
				the Bureau of Indian Education, or a legally operating private school, a school
				administered by the Department of Defense under
				section
				2164 of title 10, United States Code, or section 1402 of the
				Defense Dependents’ Education Act of 1978, a group of such schools, a local
				educational agency (as defined in section 9101(26) of the Elementary and
				Secondary Education Act of 1965), or an institution of higher education (as
				defined in section 101(a) of the Higher Education Act of 1965).
									(B)Other
				partnershipsAll applicants under this section are encouraged to
				work in partnership with organizations and agencies that work with the relevant
				youth population. Such entities may include—
										(i)a
				State, tribe, unit of local government, or territory;
										(ii)a
				population specific or community-based organization;
										(iii)batterer
				intervention programs or sex offender treatment programs with specialized
				knowledge and experience working with youth offenders; or
										(iv)any other
				agencies or nonprofit, nongovernmental organizations with the capacity to
				provide effective assistance to the adult, youth, and child victims served by
				the partnership.
										(d)Grantee
				requirementsApplicants for grants under this section shall
				establish and implement policies, practices, and procedures that—
								(1)require and
				include appropriate referral systems for child and youth victims;
								(2)protect the
				confidentiality and privacy of child and youth victim information, particularly
				in the context of parental or third-party involvement and consent, mandatory
				reporting duties, and working with other service providers with priority on
				victim safety and autonomy;
								(3)ensure that all
				individuals providing intervention or prevention programs to children or youth
				through a program funded under this section have completed, or will complete,
				sufficient training in connection with domestic violence, dating violence,
				sexual assault, and stalking; and
								(4)ensure that
				parents are informed of the programs funded under this program that are being
				offered at their child’s school.
								(e)PriorityThe
				Attorney General shall prioritize grant applications under this section that
				coordinate with prevention programs in the community.
							(f)Definitions and
				grant conditionsIn this section, the definitions and grant
				conditions provided for in section 40002 shall apply.
							(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $15,000,000 for each of the fiscal years 2013 through
				2017.
							(h)Allotment
								(1)In
				generalNot less than 50 percent of the total amount appropriated
				under this section for each fiscal year shall be used for the purposes
				described in
				subsection (b)(1).
								(2)Indian
				tribesNot less than 10 percent of the total amount appropriated
				under this section for each fiscal year shall be made available for grants
				under the program authorized by section 2015 of the Omnibus Crime Control and
				Safe Streets Act of 1968 (42 U.S.C.
				3796gg–10).
								.
				(b)VAWA grant
			 requirementsSection 40002(b) of the Violence Against Women Act
			 of 1994 (42 U.S.C.
			 13925(b)), as amended by section 3(b)(4), is further amended by
			 adding at the end the following:
					
						(14)Requirement for
				evidence-based programsAny
				educational programming, training, or public awareness communications regarding
				domestic violence, dating violence, sexual assault, or stalking that are funded
				under this title must be
				evidence-based.
						.
				303.Grants to
			 combat violent crimes on campusesSection 304 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking and after stalking on campuses,;
						(ii)by striking
			 crimes against women on and inserting crimes on;
			 and
						(iii)by
			 inserting , and to develop and strengthen prevention education and
			 awareness programs before the period; and
						(B)in paragraph (2),
			 by striking $500,000 and inserting
			 $300,000;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (2)—
						(i)by
			 inserting , strengthen, after To develop;
			 and
						(ii)by
			 striking assault and stalking, and inserting assault, and
			 stalking, including the use of technology to commit these
			 crimes,;
						(B)in paragraph
			 (4)—
						(i)by
			 inserting and population specific services after
			 strengthen victim services programs;
						(ii)by
			 striking entities carrying out and all that follows through
			 stalking victim services programs and inserting victim
			 service providers; and
						(iii)by
			 inserting , regardless of whether the services provided by such program
			 are provided by the institution or in coordination with community victim
			 service providers before the period at the end; and
						(C)by adding at the
			 end the following:
						
							(9)To provide
				evidence-based educational programming for students regarding domestic
				violence, dating violence, sexual assault, and stalking.
							(10)To develop or
				adapt population specific strategies and projects for victims of domestic
				violence, dating violence, sexual assault, and stalking from underserved
				populations on
				campus.
							;
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (2)—
						(i)in subparagraph (B), by striking any
			 non-profit and all that follows through the first occurrence of
			 victim services programs and inserting victim service
			 providers;
						(ii)by
			 redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G),
			 respectively; and
						(iii)by
			 inserting after subparagraph (C), the following:
							
								(D)describe how
				underserved populations in the campus community will be adequately served,
				including the provision of relevant population specific
				services;
								;
				and
						(B)in paragraph (3),
			 by striking 2007 through 2011 and inserting 2013 through
			 2017;
					(4)in subsection
			 (d)—
					(A)by striking
			 paragraph (3); and
					(B)by inserting after
			 paragraph (2), the following:
						
							(3)Grantee minimum
				requirementsEach grantee shall comply with the following minimum
				requirements during the grant period:
								(A)The grantee shall
				create a coordinated community response including both organizations external
				to the institution and relevant divisions of the institution.
								(B)The grantee shall
				establish a mandatory prevention and education program on domestic violence,
				dating violence, sexual assault, and stalking for all incoming students.
								(C)The grantee shall
				train all campus law enforcement to respond effectively to domestic violence,
				dating violence, sexual assault, and stalking.
								(D)The grantee shall
				train all members of campus disciplinary boards to respond effectively to
				situations involving domestic violence, dating violence, sexual assault, or
				stalking.
								;
				and
					(5)in subsection (e),
			 by striking $12,000,000 and all that follows through the period
			 and inserting $12,000,000 for each of the fiscal years 2013 through
			 2017..
				304.National Center
			 for Campus Public Safety
				(a)EstablishmentTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended
			 by adding at the end the following new part:
					
						LLNational Center
				for Campus Public Safety
							3021.National
				Center for Campus Public Safety
								(a)Authority to
				establish and operate Center
									(1)In
				generalThe Director of the
				Office of Community Oriented Policing Services is authorized to establish and
				operate a National Center for Campus Public Safety (referred to in this section
				as the Center).
									(2)Grant
				authorityThe Director of the Office of Community Oriented
				Policing Services is authorized to award grants to institutions of higher
				education and other nonprofit organizations to assist in carrying out the
				functions of the Center required under subsection (b).
									(b)Functions of the
				centerThe center shall—
									(1)provide quality
				education and training for campus public safety agencies of institutions of
				higher education and the agencies’ collaborative partners, including campus
				mental health agencies;
									(2)foster quality
				research to strengthen the safety and security of institutions of higher
				education;
									(3)serve as a
				clearinghouse for the identification and dissemination of information,
				policies, procedures, and best practices relevant to campus public safety,
				including off-campus housing safety, the prevention of violence against persons
				and property, and emergency response and evacuation procedures;
									(4)develop protocols,
				in conjunction with the Attorney General, the Secretary of Homeland Security,
				the Secretary of Education, State, local, and tribal governments and law
				enforcement agencies, private and nonprofit organizations and associations, and
				other stakeholders, to prevent, protect against, respond to, and recover from,
				natural and man-made emergencies or dangerous situations involving an immediate
				threat to the health or safety of the campus community;
									(5)promote the
				development and dissemination of effective behavioral threat assessment and
				management models to prevent campus violence;
									(6)coordinate campus
				safety information (including ways to increase off-campus housing safety) and
				resources available from the Department of Justice, the Department of Homeland
				Security, the Department of Education, State, local, and tribal governments and
				law enforcement agencies, and private and nonprofit organizations and
				associations;
									(7)increase
				cooperation, collaboration, and consistency in prevention, response, and
				problem-solving methods among law enforcement, mental health, and other
				agencies and jurisdictions serving institutions of higher education;
									(8)develop
				standardized formats and models for mutual aid agreements and memoranda of
				understanding between campus security agencies and other public safety
				organizations and mental health agencies; and
									(9)report annually to
				Congress and the Attorney General on activities performed by the Center during
				the previous 12 months.
									(c)Coordination
				with available resourcesIn establishing the Center, the Director
				of the Office of Community Oriented Policing Services shall—
									(1)consult with the
				Secretary of Homeland Security, the Secretary of Education, and the Attorney
				General of each State; and
									(2)coordinate the
				establishment and operation of the Center with campus public safety resources
				that may be available within the Department of Homeland Security and the
				Department of Education.
									(d)Definition of
				institution of higher educationIn this section, the term institution
				of higher education has the meaning given the term in section 101 of the
				Higher Education Act of 1965 (20 U.S.C.
				1001).
								.
				(b)Justice program
			 consolidationsEffective 30 days after the date of enactment of
			 this section, the Office of Dispute Resolution of the Department of Justice and
			 the jurisdiction and employees of such office shall be—
					(1)transferred to the
			 Office of Legal Policy of the Department of Justice; and
					(2)funded through the
			 general administration appropriation of the Office of Legal Policy.
					IVViolence
			 reduction practices
			401.Study conducted
			 by the centers for disease control and preventionSection 402(c) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4(c)) is amended
			 by striking $2,000,000 for each of the fiscal years 2007 through
			 2011 and inserting $1,000,000 for each of the fiscal years 2013
			 through 2017.
			402.Saving money
			 and reducing tragedies through prevention grants
				(a)SMART
			 preventionSection 41303 of the Violence Against Women Act of
			 1994 (42 U.S.C.
			 14043d–2) is amended to read as follows:
					
						41303.Saving Money
				and Reducing Tragedies Through Prevention (SMART prevention)
							(a)Grants
				authorizedThe Attorney General, in consultation with the
				Secretary of Health and Human Services and the Secretary of Education, is
				authorized to award grants for the purpose of preventing domestic violence,
				dating violence, sexual assault, and stalking by taking a comprehensive
				approach that focuses on youth, children exposed to violence, and men as
				leaders and influencers of social norms.
							(b)Use of
				fundsFunds provided under this section may be used for the
				following purposes:
								(1)Teen dating
				violence awareness and preventionTo develop, maintain, or
				enhance programs that change attitudes and behaviors around the acceptability
				of domestic violence, dating violence, sexual assault, and stalking and provide
				education and skills training to young individuals and individuals who
				influence young individuals. The prevention program may use evidence-based,
				evidence-informed, or innovative strategies and practices focused on youth.
				Such a program should include—
									(A)evidence-based age
				education on domestic violence, dating violence, sexual assault, stalking, and
				sexual coercion, as well as healthy relationship skills, in school, in the
				community, or in health care settings;
									(B)community-based
				collaboration and training for those with influence on youth, such as parents,
				teachers, coaches, health care providers, faith-leaders, older teens, and
				mentors;
									(C)education and
				outreach to change environmental factors contributing to domestic violence,
				dating violence, sexual assault, and stalking; and
									(D)policy development
				targeted to prevention, including school-based policies and protocols.
									(2)Children exposed
				to violence and abuseTo develop, maintain or enhance programs
				designed to prevent future incidents of domestic violence, dating violence,
				sexual assault, and stalking by preventing, reducing and responding to
				children’s exposure to violence in the home. Such programs may include—
									(A)providing services
				for children exposed to domestic violence, dating violence, sexual assault or
				stalking, including direct counseling or advocacy, and support for the
				non-abusing parent; and
									(B)training and
				coordination for educational, after-school, and childcare programs on how to
				safely and confidentially identify children and families experiencing domestic
				violence, dating violence, sexual assault, or stalking and properly refer
				children exposed and their families to services and violence prevention
				programs.
									(3)Engaging men as
				leaders and role modelsTo develop, maintain or enhance programs
				that work with men to prevent domestic violence, dating violence, sexual
				assault, and stalking by helping men to serve as role models and social
				influencers of other men and youth at the individual, school, community or
				statewide levels.
								(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be—
								(1)a victim service
				provider, community-based organization, tribe or tribal organization, or other
				nonprofit, nongovernmental organization that has a history of effective work
				preventing domestic violence, dating violence, sexual assault, or stalking and
				expertise in the specific area for which they are applying for funds; or
								(2)a partnership
				between a victim service provider, community-based organization, tribe or
				tribal organization, or other nonprofit, nongovernmental organization that has
				a history of effective work preventing domestic violence, dating violence,
				sexual assault, or stalking and at least one of the following that has
				expertise in serving children exposed to domestic violence, dating violence,
				sexual assault, or stalking, youth domestic violence, dating violence, sexual
				assault, or stalking prevention, or engaging men to prevent domestic violence,
				dating violence, sexual assault, or stalking:
									(A)A public, charter,
				tribal, or nationally accredited private middle or high school, a school
				administered by the Department of Defense under
				section
				2164 of title 10, United States Code or section 1402 of the
				Defense Dependents’ Education Act of 1978, a group of schools, or a school
				district.
									(B)A local
				community-based organization, population-specific organization, or faith-based
				organization that has established expertise in providing services to
				youth.
									(C)A community-based
				organization, population-specific organization, university or health care
				clinic, faith-based organization, or other nonprofit, nongovernmental
				organization.
									(D)A nonprofit,
				nongovernmental entity providing services for runaway or homeless youth
				affected by domestic violence, dating violence, sexual assault, or
				stalking.
									(E)Health care
				entities eligible for reimbursement under title XVIII of the Social Security
				Act, including providers that target the special needs of children and
				youth.
									(F)Any other
				agencies, population-specific organizations, or nonprofit, nongovernmental
				organizations with the capacity to provide necessary expertise to meet the
				goals of the program.
									(d)Grantee
				requirements
								(1)In
				generalApplicants for grants under this section shall prepare
				and submit to the Director an application at such time, in such manner, and
				containing such information as the Director may require that demonstrates the
				capacity of the applicant and partnering organizations to undertake the
				project.
								(2)Policies and
				proceduresApplicants under
				this section shall establish and implement policies, practices, and procedures
				that are consistent with the best practices developed under section 402 of the
				Violence Against Women and Department of Justice Reauthorization Act of 2005
				(42 U.S.C.
				280b–4) and—
									(A)include
				appropriate referral systems to direct any victim identified during program
				activities to highly qualified follow-up care;
									(B)protect the
				confidentiality and privacy of adult and youth victim information, particularly
				in the context of parental or third-party involvement and consent, mandatory
				reporting duties, and working with other service providers;
									(C)ensure that all
				individuals providing prevention programming through a program funded under
				this section have completed or will complete sufficient training in connection
				with domestic violence, dating violence, sexual assault or stalking; and
									(D)document how
				prevention programs are coordinated with service programs in the
				community.
									(3)PreferenceIn
				selecting grant recipients under this section, the Attorney General shall give
				preference to applicants that—
									(A)include
				outcome-based evaluation; and
									(B)identify any other
				community, school, or State-based efforts that are working on domestic
				violence, dating violence, sexual assault, or stalking prevention and explain
				how the grantee or partnership will add value, coordinate with other programs,
				and not duplicate existing efforts.
									(e)Definitions and
				grant conditionsIn this section, the definitions and grant
				conditions provided for in section 40002 shall apply.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $15,000,000 for each of fiscal years 2013 through
				2017.
							(g)Allotment
								(1)In
				generalNot less than 25 percent of the total amounts
				appropriated under this section in each fiscal year shall be used for each set
				of purposes described in paragraphs (1), (2), and (3) of subsection (b).
								(2)Indian
				tribesNot less than 10 percent of the total amounts appropriated
				under this section in each fiscal year shall be made available for grants to
				Indian tribes or tribal
				organizations.
								.
				(b)RepealsThe
			 following provisions are repealed:
					(1)Sections 41304 and
			 41305 of the Violence Against Women Act of 1994 (42 U.S.C. 14043d–3 and
			 14043d–4).
					(2)Section 403 of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C.
			 14045c).
					VStrengthening the
			 health care system’s response to domestic violence, dating violence, sexual
			 assault, and stalking
			501.Consolidation
			 of grants to strengthen the health care system’s response to domestic violence,
			 dating violence, sexual assault, and stalking
				(a)GrantsSection
			 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended to
			 read as follows:
					
						399P.Grants to
				strengthen the health care system’s response to domestic violence, dating
				violence, sexual assault, and stalking
							(a)In
				generalThe Secretary shall award grants for—
								(1)the development or
				enhancement and implementation of interdisciplinary training for health
				professionals, public health staff, and allied health professionals;
								(2)the development or
				enhancement and implementation of education programs for medical, nursing,
				dental, and other health profession students and residents to prevent and
				respond to domestic violence, dating violence, sexual assault, and stalking;
				and
								(3)the development or
				enhancement and implementation of comprehensive statewide strategies to improve
				the response of clinics, public health facilities, hospitals, and other health
				settings (including behavioral and mental health programs) to domestic
				violence, dating violence, sexual assault, and stalking.
								(b)Use of
				funds
								(1)Required
				usesAmounts provided under a grant under this section shall be
				used to—
									(A)fund
				interdisciplinary training and education programs under paragraphs (1) and (2)
				of subsection (a) that—
										(i)are designed to
				train medical, psychology, dental, social work, nursing, and other health
				profession students, interns, residents, fellows, or current health care
				providers to identify and provide health care services (including mental or
				behavioral health care services and referrals to appropriate community
				services) to individuals who are or who have been victims of domestic violence,
				dating violence, sexual assault, or stalking; and
										(ii)plan and develop
				clinical training components for integration into approved internship,
				residency, and fellowship training or continuing medical or other health
				education training that address physical, mental, and behavioral health issues,
				including protective factors, related to domestic violence, dating violence,
				sexual assault, stalking, and other forms of violence and abuse, focus on
				reducing health disparities and preventing violence and abuse, and include the
				primacy of victim safety and confidentiality; and
										(B)design and
				implement comprehensive strategies to improve the response of the health care
				system to domestic or sexual violence in clinical and public health settings,
				hospitals, clinics, and other health settings (including behavioral and mental
				health), under subsection (a)(3) through—
										(i)the
				implementation, dissemination, and evaluation of policies and procedures to
				guide health professionals and public health staff in identifying and
				responding to domestic violence, dating violence, sexual assault, and stalking,
				including strategies to ensure that health information is maintained in a
				manner that protects the patient’s privacy and safety, and safely uses health
				information technology to improve documentation, identification, assessment,
				treatment, and follow-up care;
										(ii)the development
				of on-site access to services to address the safety, medical, and mental health
				needs of patients by increasing the capacity of existing health care
				professionals and public health staff to address domestic violence, dating
				violence, sexual assault, and stalking, or by contracting with or hiring
				domestic or sexual assault advocates to provide such services or to model other
				services appropriate to the geographic and cultural needs of a site;
										(iii)the development of measures and methods for
				the evaluation of the practice of identification, intervention, and
				documentation regarding victims of domestic violence, dating violence, sexual
				assault, and stalking, including the development and testing of quality
				improvement measurements; and
										(iv)the provision of
				training and followup technical assistance to health care professionals, and
				public health staff, and allied health professionals to identify, assess,
				treat, and refer clients who are victims of domestic violence, dating violence,
				sexual assault, or stalking, including using tools and training materials
				already developed.
										(2)Permissible
				uses
									(A)Child and elder
				abuseTo the extent consistent with the purpose of this section,
				a grantee may use amounts received under this section to address, as part of a
				comprehensive programmatic approach implemented under the grant, issues
				relating to child or elder abuse.
									(B)Rural
				areasGrants funded under paragraphs (1) and (2) of subsection
				(a) may be used to offer to rural areas community-based training opportunities
				(which may include the use of distance learning networks and other available
				technologies needed to reach isolated rural areas) for medical, nursing, and
				other health profession students and residents on domestic violence, dating
				violence, sexual assault, stalking, and, as appropriate, other forms of
				violence and abuse.
									(C)Other
				usesGrants funded under subsection (a)(3) may be used
				for—
										(i)the development of
				training modules and policies that address the overlap of child abuse, domestic
				violence, dating violence, sexual assault, and stalking and elder abuse, as
				well as childhood exposure to domestic and sexual violence;
										(ii)the development,
				expansion, and implementation of sexual assault forensic medical examination or
				sexual assault nurse examiner programs;
										(iii)the inclusion of
				the health effects of lifetime exposure to violence and abuse as well as
				related protective factors and behavioral risk factors in health professional
				training schools, including medical, dental, nursing, social work, and mental
				and behavioral health curricula, and allied health service training courses;
				or
										(iv)the integration
				of knowledge of domestic violence, dating violence, sexual assault, and
				stalking into health care accreditation and professional licensing
				examinations, such as medical, dental, social work, and nursing boards, and
				where appropriate, other allied health exams.
										(c)Requirements for
				grantees
								(1)Confidentiality
				and safety
									(A)In
				generalGrantees under this section shall ensure that all
				programs developed with grant funds address issues of confidentiality and
				patient safety and comply with applicable confidentiality and nondisclosure
				requirements under section 40002(b)(2) of the Violence Against Women Act of
				1994 and the Family Violence Prevention and Services Act, and that faculty and
				staff associated with delivering educational components are fully trained in
				procedures that will protect the immediate and ongoing security and
				confidentiality of the patients, patient records, and staff. Such grantees
				shall consult entities with demonstrated expertise in the confidentiality and
				safety needs of victims of domestic violence, dating violence, sexual assault,
				and stalking on the development and adequacy of confidentially and security
				procedures, and provide documentation of such consultation.
									(B)Advance notice
				of information disclosureGrantees under this section shall
				provide to patients advance notice about any circumstances under which
				information may be disclosed, such as mandatory reporting laws, and shall give
				patients the option to receive information and referrals without affirmatively
				disclosing abuse.
									(2)Limitation on
				administrative expensesA grantee shall use not more than 10
				percent of the amounts received under a grant under this section for
				administrative expenses.
								(3)PreferenceIn selecting grant recipients under this
				section, the Secretary shall give preference to applicants based on the
				strength of their evaluation strategies, with priority given to outcome-based
				evaluations.
								(4)Application
									(A)Subsection
				(a) (1) and
				(2) granteesAn entity desiring
				a grant under paragraph (1) or (2) of subsection (a) shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information and assurances as the Secretary may require, including—
										(i)documentation that
				the applicant represents a team of entities working collaboratively to
				strengthen the response of the health care system to domestic violence, dating
				violence, sexual assault, or stalking, and which includes at least one of each
				of—
											(I)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dentistry,
				social work, or other health field;
											(II)a health care
				facility or system; or
											(III)a government or
				nonprofit entity with a history of effective work in the fields of domestic
				violence, dating violence, sexual assault, or stalking; and
											(ii)strategies for
				the dissemination and sharing of curricula and other educational materials
				developed under the grant, if any, with other interested health professions
				schools and national resource repositories for materials on domestic violence,
				dating violence, sexual assault, and stalking.
										(B)Subsection
				(a)(3) granteesAn entity
				desiring a grant under subsection (a)(3) shall submit an application to the
				Secretary at such time, in such manner, and containing such information and
				assurances as the Secretary may require, including—
										(i)documentation that
				all training, education, screening, assessment, services, treatment, and any
				other approach to patient care will be informed by an understanding of violence
				and abuse victimization and trauma-specific approaches that will be integrated
				into prevention, intervention, and treatment activities;
										(ii)strategies for
				the development and implementation of policies to prevent and address domestic
				violence, dating violence, sexual assault, and stalking over the lifespan in
				health care settings;
										(iii)a plan for
				consulting with State and tribal domestic violence or sexual assault
				coalitions, national nonprofit victim advocacy organizations, State or tribal
				law enforcement task forces (where appropriate), and population-specific
				organizations with demonstrated expertise in addressing domestic violence,
				dating violence, sexual assault, or stalking;
										(iv)with respect to
				an application for a grant under which the grantee will have contact with
				patients, a plan, developed in collaboration with local victim service
				providers, to respond appropriately to and make correct referrals for
				individuals who disclose that they are victims of domestic violence, dating
				violence, sexual assault, stalking, or other types of violence, and
				documentation provided by the grantee of an ongoing collaborative relationship
				with a local victim service provider; and
										(v)with respect to an
				application for a grant proposing to fund a program described in subsection
				(b)(2)(C)(ii), a certification that any sexual assault forensic medical
				examination and sexual assault nurse examiner programs supported with such
				grant funds will adhere to the guidelines set forth by the Attorney
				General.
										(d)Eligible
				entities
								(1)In
				generalTo be eligible to receive funding under paragraph (1) or
				(2) of subsection (a), an entity shall be—
									(A)a nonprofit
				organization with a history of effective work in the field of training health
				professionals with an understanding of, and clinical skills pertinent to,
				domestic violence, dating violence, sexual assault, or stalking, and lifetime
				exposure to violence and abuse;
									(B)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dentistry,
				social work, or allied health;
									(C)a health care
				provider membership or professional organization, or a health care system;
				or
									(D)a State, tribal,
				territorial, or local entity.
									(2)Subsection
				(a)(3) granteesTo be eligible
				to receive funding under subsection (a)(3), an entity shall be—
									(A)a State department
				(or other division) of health, a State, tribal, or territorial domestic
				violence or sexual assault coalition or victim service provider, or any other
				nonprofit, nongovernmental organization with a history of effective work in the
				fields of domestic violence, dating violence, sexual assault, or stalking, and
				health care, including physical or mental health care; or
									(B)a local victim
				service provider, a local department (or other division) of health, a local
				health clinic, hospital, or health system, or any other community-based
				organization with a history of effective work in the field of domestic
				violence, dating violence, sexual assault, or stalking and health care,
				including physical or mental health care.
									(e)Technical
				assistance
								(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may make grants or enter into contracts to
				provide technical assistance with respect to the planning, development, and
				operation of any program, activity or service carried out pursuant to this
				section. Not more than 8 percent of the funds appropriated under this section
				in each fiscal year may be used to fund technical assistance under this
				subsection.
								(2)Availability of
				materialsThe Secretary shall make publicly available materials
				developed by grantees under this section, including materials on training, best
				practices, and research and evaluation.
								(3)ReportingThe
				Secretary shall publish a biennial report on—
									(A)the distribution
				of funds under this section; and
									(B)the programs and
				activities supported by such funds.
									(f)Research and
				evaluation
								(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may use not more than 20 percent to make a grant
				or enter into a contract for research and evaluation of—
									(A)grants awarded
				under this section; and
									(B)other training for
				health professionals and effective interventions in the health care setting
				that prevent domestic violence, dating violence, and sexual assault across the
				lifespan, prevent the health effects of such violence, and improve the safety
				and health of individuals who are currently being victimized.
									(2)ResearchResearch
				authorized in paragraph (1) may include—
									(A)research on the
				effects of domestic violence, dating violence, sexual assault, and childhood
				exposure to domestic violence, dating violence, or sexual assault on health
				behaviors, health conditions, and health status of individuals, families, and
				populations, including underserved populations;
									(B)research to
				determine effective health care interventions to respond to and prevent
				domestic violence, dating violence, sexual assault, and stalking;
									(C)research on the
				impact of domestic, dating, and sexual violence, childhood exposure to such
				violence, and stalking on the health care system, health care utilization,
				health care costs, and health status; and
									(D)research on the
				impact of adverse childhood experiences on adult experience with domestic
				violence, dating violence, sexual assault, stalking, and adult health outcomes,
				including how to reduce or prevent the impact of adverse childhood experiences
				through the health care setting.
									(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2013 through 2017.
							(h)DefinitionsExcept
				as otherwise provided in this section, the definitions in section 40002 of the
				Violence Against Women Act of 1994 apply to this
				section.
							.
				(b)RepealsThe
			 following provisions are repealed:
					(1)Chapter 11 of
			 subtitle B of the Violence Against Women Act of 1994 (relating to research on
			 effective interventions to address violence;
			 42 U.S.C.
			 13973; as added by section 505 of
			 Public Law
			 109–162 (119 Stat. 3028)).
					(2)Section 758 of the
			 Public Health Service Act (42 U.S.C. 294h).
					VISafe
			 homes for victims of domestic violence, dating violence, sexual assault, and
			 stalking
			601.Housing protections
			 for victims of domestic violence, dating violence, sexual assault, and
			 stalking
				(a)AmendmentSubtitle
			 N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is
			 amended—
					(1)by inserting after
			 the subtitle heading the following:
						
							1Grant
				programs
							;
					(2)in section 41402
			 (42 U.S.C.
			 14043e–1), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter;
					(3)in section 41403
			 (42 U.S.C.
			 14043e–2), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter; and
					(4)by adding at the
			 end the following:
						
							2Housing rights
				
								41411.Housing
				protections for victims of domestic violence, dating violence, sexual assault,
				and stalking
									(a)DefinitionsIn
				this chapter:
										(1)Affiliated
				individualThe term affiliated individual means,
				with respect to an individual—
											(A)a spouse, parent,
				brother, sister, or child of that individual, or an individual to whom that
				individual stands in loco parentis; or
											(B)any individual,
				tenant, or lawful occupant living in the household of that individual.
											(2)Appropriate
				AgencyThe term appropriate agency means, with
				respect to a covered housing program, the Executive department (as defined in
				section
				101 of title 5, United States Code) that carries out the
				covered housing program.
										(3)Covered housing
				programThe term covered housing program
				means—
											(A)the program under
				section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
											(B)the program under
				section 811 of the Cranston-Gonzalez National Affordable Housing Act
				(42 U.S.C.
				8013);
											(C)the program under
				subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C.
				12901 et seq.);
											(D)each of the
				programs under title IV of the McKinney-Vento Homeless Assistance Act
				(42 U.S.C. 11360 et
				seq.);
											(E)the program under subtitle A of title II of
				the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et seq.);
											(F)the program under
				paragraph (3) of section 221(d) of the National Housing Act (12 U.S.C.
				1715l(d)) for insurance of mortgages that bear interest at a
				rate determined under the proviso under paragraph (5) of such section
				221(d);
											(G)the program under
				section 236 of the National Housing Act (12 U.S.C. 1715z–1);
											(H)the programs under
				sections 6 and 8 of the United States Housing Act of 1937 (42 U.S.C. 1437d and
				1437f);
											(I)rural housing
				assistance provided under sections 514, 515, 516, 533, and 538 of the Housing
				Act of 1949 (42
				U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2); and
											(J)the low-income
				housing tax credit program under
				section
				42 of the Internal Revenue Code of 1986.
											(b)Prohibited basis
				for denial or termination of assistance or eviction
										(1)In
				generalAn applicant for or tenant of housing assisted under a
				covered housing program may not be denied admission to, denied assistance
				under, terminated from participation in, or evicted from the housing program or
				housing on the basis that the applicant or tenant is or has been a victim of
				domestic violence, dating violence, sexual assault, or stalking, if the
				applicant or tenant otherwise qualifies for admission, assistance,
				participation, or occupancy.
										(2)Construction of
				lease termsAn incident of actual or threatened domestic
				violence, dating violence, sexual assault, or stalking shall not be construed
				as—
											(A)a serious or
				repeated violation of a lease for housing assisted under a covered housing
				program by the victim or threatened victim of such incident; or
											(B)good cause for
				terminating the assistance, tenancy, or occupancy rights to housing assisted
				under a covered housing program of the victim or threatened victim of such
				incident.
											(3)Termination on
				the basis of criminal activity
											(A)Denial of
				assistance, tenancy, and occupancy rights prohibitedNo person
				may deny assistance, tenancy, or occupancy rights to housing assisted under a
				covered housing program to a tenant solely on the basis of criminal activity
				directly relating to domestic violence, dating violence, sexual assault, or
				stalking that is engaged in by a member of the household of the tenant or any
				guest or other person under the control of the tenant, if the tenant or an
				affiliated individual of the tenant is the victim or threatened victim of such
				domestic violence, dating violence, sexual assault, or stalking.
											(B)Bifurcation
												(i)In
				generalNotwithstanding subparagraph (A), a public housing agency
				or owner or manager of housing assisted under a covered housing program may
				bifurcate a lease for the housing in order to evict, remove, or terminate
				assistance to any individual who is a tenant or lawful occupant of the housing
				and who engages in criminal activity directly relating to domestic violence,
				dating violence, sexual assault, or stalking against an affiliated individual
				or other individual, without evicting, removing, terminating assistance to, or
				otherwise penalizing a victim of such criminal activity who is also a tenant or
				lawful occupant of the housing.
												(ii)Effect of
				eviction on other tenantsIf a public housing agency or owner or
				manager of housing assisted under a covered housing program evicts, removes, or
				terminates assistance to an individual under clause (i), and the individual is
				the sole tenant eligible to receive assistance under a covered housing program,
				the public housing agency or owner or manager of housing assisted under the
				covered housing program shall provide any remaining tenant an opportunity to
				establish eligibility for the covered housing program. If a tenant described in
				the preceding sentence cannot establish eligibility, the public housing agency
				or owner or manager of the housing shall provide the tenant a reasonable time,
				as determined by the appropriate agency, to find new housing or to establish
				eligibility for housing under another covered housing program.
												(C)Rules of
				constructionNothing in subparagraph (A) shall be
				construed—
												(i)to
				limit the authority of a public housing agency or owner or manager of housing
				assisted under a covered housing program, when notified of a court order, to
				comply with a court order with respect to—
													(I)the rights of
				access to or control of property, including civil protection orders issued to
				protect a victim of domestic violence, dating violence, sexual assault, or
				stalking; or
													(II)the distribution
				or possession of property among members of a household in a case;
													(ii)to limit any
				otherwise available authority of a public housing agency or owner or manager of
				housing assisted under a covered housing program to evict or terminate
				assistance to a tenant for any violation of a lease not premised on the act of
				violence in question against the tenant or an affiliated person of the tenant,
				if the public housing agency or owner or manager does not subject an individual
				who is or has been a victim of domestic violence, dating violence, sexual
				assault, or stalking to a more demanding standard than other tenants in
				determining whether to evict or terminate;
												(iii)to limit the
				authority to terminate assistance to a tenant or evict a tenant from housing
				assisted under a covered housing program if a public housing agency or owner or
				manager of the housing can demonstrate that an actual and imminent threat to
				other tenants or individuals employed at or providing service to the property
				would be present if the assistance is not terminated or the tenant is not
				evicted; or
												(iv)to supersede any
				provision of any Federal, State, or local law that provides greater protection
				than this section for victims of domestic violence, dating violence, sexual
				assault, or stalking.
												(c)Documentation
										(1)Request for
				documentationIf an applicant for, or tenant of, housing assisted
				under a covered housing program represents to a public housing agency or owner
				or manager of the housing that the individual is entitled to protection under
				subsection (b), the public housing agency or owner or manager may request, in
				writing, that the applicant or tenant submit to the public housing agency or
				owner or manager a form of documentation described in paragraph (3).
										(2)Failure to
				provide certification
											(A)In
				generalIf an applicant or tenant does not provide the
				documentation requested under paragraph (1) within 14 business days after the
				tenant receives a request in writing for such certification from a public
				housing agency or owner or manager of housing assisted under a covered housing
				program, nothing in this chapter may be construed to limit the authority of the
				public housing agency or owner or manager to—
												(i)deny admission by
				the applicant or tenant to the covered program;
												(ii)deny assistance
				under the covered program to the applicant or tenant;
												(iii)terminate the
				participation of the applicant or tenant in the covered program; or
												(iv)evict the
				applicant, the tenant, or a lawful occupant that commits violations of a
				lease.
												(B)ExtensionA
				public housing agency or owner or manager of housing may extend the 14-day
				deadline under subparagraph (A) at its discretion.
											(3)Form of
				documentationA form of documentation described in this paragraph
				is—
											(A)a certification
				form approved by the appropriate agency that—
												(i)states that an
				applicant or tenant is a victim of domestic violence, dating violence, sexual
				assault, or stalking;
												(ii)states that the
				incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b); and
												(iii)includes the
				name of the individual who committed the domestic violence, dating violence,
				sexual assault, or stalking, if the name is known and safe to provide;
												(B)a document
				that—
												(i)is
				signed by—
													(I)an employee,
				agent, or volunteer of a victim service provider, an attorney, a medical
				professional, or a mental health professional from whom an applicant or tenant
				has sought assistance relating to domestic violence, dating violence, sexual
				assault, or stalking, or the effects of the abuse; and
													(II)the applicant or
				tenant; and
													(ii)states under
				penalty of perjury that the individual described in clause (i)(I) believes that
				the incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b);
												(C)a record of a
				Federal, State, tribal, territorial, or local law enforcement agency, court, or
				administrative agency; or
											(D)at the discretion
				of a public housing agency or owner or manager of housing assisted under a
				covered housing program, a statement or other evidence provided by an applicant
				or tenant.
											(4)ConfidentialityAny
				information submitted to a public housing agency or owner or manager under this
				subsection, including the fact that an individual is a victim of domestic
				violence, dating violence, sexual assault, or stalking shall be maintained in
				confidence by the public housing agency or owner or manager and may not be
				entered into any shared database or disclosed to any other entity or
				individual, except to the extent that the disclosure is—
											(A)requested or
				consented to by the individual in writing;
											(B)required for use
				in an eviction proceeding under subsection (b); or
											(C)otherwise required
				by applicable law.
											(5)Documentation
				not requiredNothing in this subsection shall be construed to
				require a public housing agency or owner or manager of housing assisted under a
				covered housing program to request that an individual submit documentation of
				the status of the individual as a victim of domestic violence, dating violence,
				sexual assault, or stalking.
										(6)Compliance not
				sufficient to constitute evidence of unreasonable actCompliance
				with subsection (b) by a public housing agency or owner or manager of housing
				assisted under a covered housing program based on documentation received under
				this subsection, shall not be sufficient to constitute evidence of an
				unreasonable act or omission by the public housing agency or owner or manager
				or an employee or agent of the public housing agency or owner or manager.
				Nothing in this paragraph shall be construed to limit the liability of a public
				housing agency or owner or manager of housing assisted under a covered housing
				program for failure to comply with subsection (b).
										(7)Response to
				conflicting certificationIf a public housing agency or owner or
				manager of housing assisted under a covered housing program receives
				documentation under this subsection that contains conflicting information, the
				public housing agency or owner or manager may require an applicant or tenant to
				submit third-party documentation, as described in subparagraph (B), (C), or (D)
				of paragraph (3).
										(8)PreemptionNothing
				in this subsection shall be construed to supersede any provision of any
				Federal, State, or local law that provides greater protection than this
				subsection for victims of domestic violence, dating violence, sexual assault,
				or stalking.
										(d)Notification
										(1)DevelopmentThe Secretary of Housing and Urban
				Development shall develop a notice of the rights of individuals under this
				section, including the right to confidentiality and the limits thereof, and
				include such notice in documents required by law to be provided to tenants
				assisted under a covered housing program.
										(2)ProvisionThe
				applicable public housing agency or owner or manager of housing assisted under
				a covered housing program shall provide the notice developed under paragraph
				(1) to an applicant for or tenant of housing assisted under a covered housing
				program—
											(A)at the time the
				applicant is denied residency in a dwelling unit assisted under the covered
				housing program;
											(B)at the time the
				individual is admitted to a dwelling unit assisted under the covered housing
				program; and
											(C)in multiple
				languages, consistent with guidance issued by the Secretary of Housing and
				Urban Development in accordance with Executive Order No. 13166 (42 U.S.C.
				2000d–1 note; relating to access to services for persons with
				limited English proficiency).
											(e)Emergency
				Relocation and TransfersEach
				appropriate agency shall develop a model emergency relocation and transfer plan
				for voluntary use by public housing agencies and owners or managers of housing
				assisted under a covered housing program that—
										(1)allows tenants who
				are victims of domestic violence, dating violence, sexual assault, or stalking
				to relocate or transfer to another available and safe dwelling unit assisted
				under a covered housing program and retain their status as tenants under the
				covered housing program if—
											(A)the tenant
				expressly requests to move;
											(B)(i)the tenant reasonably
				believes that the tenant is threatened with imminent harm from further violence
				if the tenant remains within the same dwelling unit assisted under a covered
				housing program; or
												(ii)the sexual assault, domestic
				violence, dating violence, or stalking occurred on the premises during the
				90-day period preceding the request to move; and
												(C)the tenant has
				provided documentation as described in subparagraph (A), (B), (C) or (D) of
				subsection (c)(3) if requested by a public housing agency or owner or
				manager;
											(2)incorporates
				reasonable confidentiality measures to ensure that the public housing agency or
				owner or manager does not disclose the location of the dwelling unit of a
				tenant to a person that commits an act of domestic violence, dating violence,
				sexual assault, or stalking against the tenant;
										(3)describes how the
				appropriate agency will coordinate relocations or transfers between dwelling
				units assisted under a covered housing program;
										(4)takes into
				consideration the existing rules and regulations of the covered housing
				program;
										(5)is tailored to the
				specific type of the covered housing program based on the volume and
				availability of dwelling units under the control or management of the public
				housing agency, owner, or manager; and
										(6)provides guidance
				for use in situations in which it is not feasible for an individual public
				housing agency, owner, or manager to effectuate a transfer.
										(f)Policies and
				procedures for emergency transferThe Secretary of Housing and
				Urban Development shall establish policies and procedures under which a victim
				requesting an emergency transfer under subsection (e) may receive, subject to
				the availability of tenant protection vouchers for assistance under section
				8(o)(16) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)(16)), assistance under such section.
									(g)ImplementationThe
				appropriate agency with respect to each covered housing program shall implement
				this section, as this section applies to the covered housing
				program.
									.
					(b)Conforming
			 amendments
					(1)Section
			 6Section 6 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437d) is
			 amended—
						(A)in subsection
			 (c)—
							(i)by
			 striking paragraph (3); and
							(ii)by
			 redesignating paragraphs (4) and (5) as paragraphs (3) and (4),
			 respectively;
							(B)in subsection
			 (l)—
							(i)in
			 paragraph (5), by striking , and that an incident and all that
			 follows through victim of such violence; and
							(ii)in
			 paragraph (6), by striking ; except that and all that follows
			 through stalking.; and
							(C)by striking
			 subsection (u).
						(2)Section
			 8Section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f) is
			 amended—
						(A)in subsection (c),
			 by striking paragraph (9);
						(B)in subsection
			 (d)(1)—
							(i)in
			 subparagraph (A), by striking and that an applicant and all that
			 follows through assistance or admission; and
							(ii)in
			 subparagraph (B)—
								(I)in clause (ii), by
			 striking , and that an incident and all that follows through
			 victim of such violence; and
								(II)in clause (iii),
			 by striking , except that: and all that follows through
			 stalking.;
								(C)in subsection
			 (f)—
							(i)in
			 paragraph (6), by adding and at the end;
							(ii)in
			 paragraph (7), by striking the semicolon at the end and inserting a period;
			 and
							(iii)by
			 striking paragraphs (8), (9), (10), and (11);
							(D)in subsection
			 (o)—
							(i)in
			 paragraph (6)(B), by striking the last sentence;
							(ii)in
			 paragraph (7)—
								(I)in subparagraph
			 (C), by striking and that an incident and all that follows
			 through victim of such violence; and
								(II)in subparagraph
			 (D), by striking ; except that and all that follows through
			 stalking.; and
								(iii)by
			 striking paragraph (20); and
							(E)by striking
			 subsection (ee).
						(3)Rule of
			 constructionNothing in this Act, or the amendments made by this
			 Act, shall be construed—
						(A)to limit the
			 rights or remedies available to any person under section 6 or 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437d and 1437f), as in effect on the day
			 before the date of enactment of this Act;
						(B)to limit any
			 right, remedy, or procedure otherwise available under any provision of part 5,
			 91, 880, 882, 883, 884, 886, 891, 903, 960, 966, 982, or 983 of title 24, Code
			 of Federal Regulations, that—
							(i)was
			 issued under the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960)
			 or an amendment made by that Act; and
							(ii)provides greater
			 protection for victims of domestic violence, dating violence, sexual assault,
			 and stalking than this Act or the amendments made by this Act; or
							(C)to disqualify an
			 owner, manager, or other individual from participating in or receiving the
			 benefits of the low-income housing tax credit program under
			 section
			 42 of the Internal Revenue Code of 1986 because of
			 noncompliance with the provisions of this Act or the amendments made by this
			 Act.
						602.Transitional
			 housing assistance grants for victims of domestic violence, dating violence,
			 sexual assault, and stalkingChapter 11 of subtitle B of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13975; as added by
			 section 611 of Public Law 108–21 (117 Stat. 693)) is
			 amended—
				(1)in the chapter
			 heading, by striking child
			 victims of domestic violence, stalking, or sexual
			 assault and inserting victims of domestic violence, dating violence,
			 sexual assault, or stalking; and
				(2)in section 40299 (42 U.S.C.
			 13975)—
					(A)in the header, by
			 striking child victims of
			 domestic violence, stalking, or sexual assault and
			 inserting victims of
			 domestic violence, dating violence, sexual assault, or
			 stalking;
					(B)in subsection
			 (a)(1), by striking fleeing;
					(C)by striking
			 subsection (f); and
					(D)in subsection
			 (g)—
						(i)in
			 paragraph (1), by striking $40,000,000 for each of the fiscal years 2007
			 through 2011 and inserting $35,000,000 for each of fiscal years
			 2013 through 2017; and
						(ii)in
			 paragraph (3)—
							(I)in subparagraph
			 (A), by striking eligible and inserting
			 qualified; and
							(II)by adding at the
			 end the following:
								
									(D)Qualified
				application definedIn this paragraph, the term qualified
				application means an application that—
										(i)has been submitted
				by an eligible applicant;
										(ii)does not propose
				any significant activities that may compromise victim safety;
										(iii)reflects an
				understanding of the dynamics of domestic violence, dating violence, sexual
				assault, or stalking; and
										(iv)does not propose
				prohibited activities, including mandatory services for victims, background
				checks of victims, or clinical evaluations to determine eligibility for
				services.
										.
							603.Addressing the
			 housing needs of victims of domestic violence, dating violence, sexual assault,
			 and stalkingSubtitle N of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is
			 amended—
				(1)in section 41404(i) (42 U.S.C.
			 14043e–3(i)), by striking $10,000,000 for each of fiscal
			 years 2007 through 2011 and inserting $4,000,000 for each of
			 fiscal years 2013 through 2017; and
				(2)in section
			 41405(g) (42
			 U.S.C. 14043e–4(g)), by striking $10,000,000 for each of
			 fiscal years 2007 through 2011 and inserting $4,000,000 for each
			 of fiscal years 2013 through 2017.
				VIIEconomic
			 security for victims of violence
			701.
			 National Resource Center on Workplace Responses to assist victims of domestic
			 and sexual violenceSection
			 41501(e) of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043f(e)) is amended by striking fiscal years 2007
			 through 2011 and inserting fiscal years 2013 through
			 2017.
			VIIIImmigration
			 provisions
			801.Fraud
			 prevention initiatives
				(a)Credible
			 evidence consideredSection
			 240A(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1229b) is
			 amended by striking subparagraph (D) and inserting the following:
					
						(D)Credible
				evidence consideredIn acting
				on applications under this paragraph, the Attorney General shall consider any
				credible evidence relevant to the application, including credible evidence
				submitted by a national of the United States or an alien lawfully admitted for
				permanent residence accused of the conduct described in subparagraph (A)(i) so
				long as this evidence is not gathered in violation of section 384 of the
				Illegal Immigration Reform and Immigrant Responsibility Act of
				1996.
						.
				(b)Application of
			 special rule for battered spouse, parent, or childSection
			 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1))
			 is amended—
					(1)in subparagraph (A)(iii), by inserting
			 after subclause (II) the following:
						
							(III)(aa)Upon filing, each petition under this
				clause shall be assigned to an investigative officer for adjudication and final
				determination of eligibility.
								(bb)During the adjudication of each petition
				under this paragraph, an investigative officer from a local office of United
				States Citizenship and Immigration Services shall conduct an in-person
				interview of the alien who filed the petition. The investigative officer may
				also gather other evidence so long as this evidence is not gathered in
				violation of section 384 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996. The investigative officer who conducted the
				in-person interview shall provide to the investigative officer who is
				responsible for the adjudication and final determination of eligibility a
				summary of the interview and any other evidence gathered and a determination of
				the credibility of the interviewee and other evidence gathered.
								(cc)All interviews under this clause
				shall be conducted under oath and subject to applicable penalties for
				perjury.
								(dd)The investigative officer who is
				responsible for the adjudication and final determination of eligibility shall
				determine whether the petitioner had filed previous applications or petitions
				for immigration benefits that had been denied and whether the petitioner had
				been the beneficiary of a previous petition filed pursuant to this section that
				had been denied. If either was the case, the investigative officer shall
				consider the denials and the reasons for the denials as part of the
				adjudication of the petition.
								(ee)The investigative officer who is
				responsible for the adjudication and final determination of eligibility shall
				as part of the adjudication of the petition consult with the investigative
				officer at the local office of United States Citizenship and Immigration
				Services who had conducted the in-person interview of the alien who filed the
				petition.
								(ff)Upon the conclusion of the adjudication
				process under this subparagraph, the investigative officer who is responsible
				for the adjudication and final determination of eligibility shall issue a final
				written determination to approve or deny the petition. The investigative
				officer shall not approve the petition unless the officer finds, in writing and
				with particularity, that all requirements under this paragraph, including proof
				that the alien is a victim of the conduct described in clause (iii)(I)(bb),
				have been proven by a preponderance of the evidence.
								(IV)During the adjudication of a petition under
				this clause—
								(aa)the petition shall not be granted unless
				the petition is supported by a preponderance of the evidence; and
								(bb)all credible evidence submitted by an
				accused national of the United States or alien lawfully admitted for permanent
				residence shall be considered so long as this evidence was not gathered in
				violation of section 384 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996.
								(V)(aa)During the adjudication of a petition under
				this paragraph, the investigative officer who is responsible for the
				adjudication and final determination of eligibility shall determine whether any
				Federal, State, territorial, tribal, or local law enforcement agency has
				undertaken an investigation or prosecution of the abusive conduct alleged by
				the petitioning alien.
								(bb)If an investigation or prosecution
				was commenced, the investigative officer shall—
									(AA)obtain as much information as possible
				about the investigation or prosecution; and
									(BB)consider that information as part of the
				adjudication of the petition.
									(cc)If an investigation or prosecution
				is pending, the adjudication of the petition shall be stayed pending the
				conclusion of the investigation or prosecution. If no investigation has been
				undertaken or if a prosecutor’s office has not commenced a prosecution after
				the matter was referred to it, that fact shall be considered by the
				investigative officer as part of the adjudication of the petition.
								(VI)If a petition filed under this paragraph is
				denied, any obligations under an underlying affidavit of support previously
				filed by the accused national of the United States or alien lawfully admitted
				for permanent residence shall be
				terminated.
							;
				
					(2)in subparagraph (A)(iv), by adding at the
			 end the following: The petition shall be adjudicated according to the
			 procedures that apply to self-petitioners under clause (iii).;
					(3)in subparagraph (A)(vii), by adding at the
			 end the following continuation text:
						
							The petition shall be adjudicated according to the
				procedures that apply to self-petitioners under clause
				(iii)..
					(4)in subparagraph
			 (B)(ii), by inserting after subclause (II) the following:
						
							(III)(aa)Upon filing, each petition under this
				clause shall be assigned to an investigative officer for adjudication and final
				determination of eligibility.
								(bb)During the adjudication of each petition
				under this paragraph, an investigative officer from a local office of United
				States Citizenship and Immigration Services shall conduct an in-person
				interview of the alien who filed the petition. The investigative officer may
				also gather other evidence so long as this evidence is not gathered in
				violation of section 384 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996. The investigative officer who conducted the
				in-person interview shall provide to the investigative officer who is
				responsible for the adjudication and final determination of eligibility a
				summary of the interview and any other evidence gathered and a determination of
				the credibility of the interviewee and other evidence gathered.
								(cc)All interviews under this clause
				shall be conducted under oath and subject to applicable penalties for
				perjury.
								(dd)The investigative officer who is
				responsible for the adjudication and final determination of eligibility shall
				determine whether the petitioner had filed previous applications or petitions
				for immigration benefits that had been denied and whether the petitioner had
				been the beneficiary of a previous petition filed pursuant to this section that
				had been denied. If either was the case, the investigative officer shall
				consider the denials and the reasons for the denials as part of the
				adjudication of the petition.
								(ee)The investigative officer who is
				responsible for the adjudication and final determination of eligibility shall
				as part of the adjudication of the petition consult with the investigative
				officer at the local office of United States Citizenship and Immigration
				Services who had conducted the in-person interview of the alien who filed the
				petition.
								(ff)Upon the conclusion of the adjudication
				process under this subparagraph, the investigative officer who is responsible
				for the adjudication and final determination of eligibility shall issue a final
				written determination to approve or deny the petition. The investigative
				officer shall not approve the petition unless the officer finds, in writing and
				with particularity, that all requirements under this paragraph, including proof
				that the alien is a victim of the conduct described in clause (ii)(I)(bb), have
				been proven by a preponderance of the evidence.
								(IV)During the adjudication of a petition under
				this clause—
								(aa)the petition shall not be granted unless
				the petition is supported by a preponderance of the evidence; and
								(bb)all credible evidence submitted by an
				accused national of the United States or alien lawfully admitted for permanent
				residence shall be considered so long as this evidence was not gathered in
				violation of section 384 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996.
								(V)(aa)During the adjudication of a petition under
				this clause, the investigative officer who is responsible for the adjudication
				and final determination of eligibility shall determine whether any Federal,
				State, territorial, tribal, or local law enforcement agency has undertaken an
				investigation or prosecution of the abusive conduct alleged by the petitioning
				alien.
								(bb)If an investigation or prosecution
				was commenced, the investigative officer shall—
									(AA)obtain as much information as possible
				about the investigation or prosecution; and
									(BB)consider that information as part of the
				adjudication of the petition.
									(cc)If an investigation or prosecution
				is pending, the adjudication of the petition shall be stayed pending the
				conclusion of the investigation or prosecution. If no investigation has been
				undertaken or if a prosecutor’s office has not commenced a prosecution after
				the matter was referred to it, that fact shall be considered by the
				investigative officer as part of the adjudication of the petition.
								(VI)If a petition filed under this clause is
				denied, any obligations under an underlying affidavit of support previously
				filed by the accused national of the United States or alien lawfully admitted
				for permanent residence shall be
				terminated.
							;
				and
					(5)in subparagraph
			 (B)(iii), by adding at the end the following: The petition shall be
			 adjudicated according to the procedures that apply to self-petitioners under
			 clause (ii)..
					802.Clarification
			 of the requirements applicable to U visasSection 214(p)(1) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1184(p)(1)) is amended as follows:
				(1)By striking The petition and
			 inserting the following:
					
						(A)In
				generalThe
				petition
						.
				(2)By adding at the
			 end the following:
					
						(B)Certification
				requirementsEach certification submitted under subparagraph (A)
				shall confirm under oath that—
							(i)the criminal
				activity is actively under investigation or a prosecution has been commenced;
				and
							(ii)the petitioner has provided to law
				enforcement information that will assist in identifying the perpetrator of the
				criminal activity or the perpetrator’s identity is known.
							(C)Requirement for
				certificationNo application for a visa under section
				101(a)(15)(U) may be granted unless accompanied by the certification as
				described in this paragraph.
						.
				
				803.Protections for
			 a fiancée or fiancé of a citizen
				(a)In
			 generalSection 214 of the Immigration and Nationality Act
			 (8 U.S.C.
			 1184) is amended—
					(1)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (3)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 paragraph (3)(B)(i).; and
						(B)in paragraph
			 (3)(B)(i), by striking abuse, and stalking. and inserting
			 abuse, stalking, or an attempt to commit any such crime.;
			 and
						(2)in subsection
			 (r)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (5)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 subsection (5)(B)(i).; and
						(B)in paragraph
			 (5)(B)(i), by striking abuse, and stalking. and inserting
			 abuse, stalking, or an attempt to commit any such crime..
						(b)Provision of
			 information to K nonimmigrantsSection 833 of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a) is amended in
			 subsection (b)(1)(A), by striking or after orders
			 and inserting and.
				804.Regulation of
			 international marriage brokers
				(a)Implementation
			 of the international marriage broker Act of 2005Not later than
			 90 days after the date of the enactment of this Act, the Attorney General shall
			 submit to Congress a report that includes the name of the component of the
			 Department of Justice responsible for prosecuting violations of the
			 International Marriage Broker Act of 2005 (subtitle D of
			 Public Law
			 109–162; 119 Stat. 3066) and the amendments made by this
			 title.
				(b)Regulation of
			 international marriage brokersSection 833(d) of the
			 International Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(d))
			 is amended as follows:
					(1)By amending
			 paragraph (1) to read as follows:
						
							(1)Prohibition on
				marketing of or to children
								(A)In
				generalAn international marriage broker shall not provide any
				individual or entity with personal contact information, photograph, or general
				information about the background or interests of any individual under the age
				of 18.
								(B)ComplianceTo
				comply with the requirements of subparagraph (A), an international marriage
				broker shall—
									(i)obtain a valid
				copy of each foreign national client’s birth certificate or other proof of age
				document issued by an appropriate government entity;
									(ii)indicate on such
				certificate or document the date it was received by the international marriage
				broker;
									(iii)retain the
				original of such certificate or document for 5 years after such date of
				receipt; and
									(iv)produce such
				certificate or document upon request to an appropriate authority charged with
				the enforcement of this
				paragraph.
									.
					(2)In paragraph
			 (2)(B)(ii), by striking or stalking. and inserting
			 stalking, or an attempt to commit any such crime..
					805.GAO
			 report
				(a)Requirement for
			 reportNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on the Judiciary of the Senate and
			 the Committee on the Judiciary of the House of Representatives a report
			 regarding the adjudication of petitions and applications under section
			 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(U)) and the self-petitioning process for VAWA
			 self-petitioners (as that term is defined in section 101(a)(51) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(51)).
				(b)ContentsThe report required by subsection (a)
			 shall—
					(1)assess the efficiency and reliability of
			 the process for reviewing such petitions and applications, including whether
			 the process includes adequate safeguards against fraud and abuse; and
					(2)identify possible improvements to the
			 adjudications of petitions and applications in order to reduce fraud and
			 abuse.
					806.Temporary Nature of
			 U Visa Status
				(a)In
			 generalSection 245(m) of the Immigration and Nationality Act
			 (8 U.S.C.
			 1255(m)) is amended by striking the alien is not
			 described and inserting the individual who was convicted of the
			 criminal activity referred to in section 101(a)(15)(U)(i)(I) that was the basis
			 for the alien being admitted into the United States (or otherwise provided
			 nonimmigrant status) under section 101(a)(15)(U) was himself or herself an
			 alien and has been physically removed to the foreign state of which the alien
			 with nonimmigrant status under section 101(a)(15)(U) is a national, and if the
			 alien with nonimmigrant status under section 101(a)(15)(U) is not
			 described.
				(b)Duration of
			 nonimmigrant statusSection
			 214(p)(6) of such Act (8 U.S.C. 1184(p)(6)) is amended by
			 striking if the alien is eligible for relief under section 245(m) and is
			 unable to obtain such relief because regulations have not been issued to
			 implement such section and shall be extended.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to applications for adjustment of status submitted on
			 or after the date of the enactment of this Act, and to previously filed
			 applications that are pending on the date of enactment of this Act.
				807.Annual report on
			 immigration applications made by victims of abuseNot later than December 1, 2012, and
			 annually thereafter, the Secretary of Homeland Security shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report that includes the following:
				(1)The number of
			 aliens who—
					(A)submitted an
			 application for nonimmigrant status under paragraph (15)(T)(i), (15)(U)(i), or
			 (51) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))
			 during the preceding fiscal year;
					(B)were granted such
			 nonimmigrant status during such fiscal year; or
					(C)were denied such
			 nonimmigrant status during such fiscal year.
					(2)The mean amount of
			 time and median amount of time to adjudicate an application for such
			 nonimmigrant status during such fiscal year.
				(3)The mean amount of
			 time and median amount of time between the receipt of an application for such
			 nonimmigrant status and the issuance of work authorization to an eligible
			 applicant during the preceding fiscal year.
				(4)The number of
			 aliens granted continued presence in the United States under section 107(c)(3)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7105(c)(3)) during the preceding fiscal year.
				(5)A
			 description of any actions being taken to reduce the adjudication and
			 processing time, while ensuring the safe and competent processing, of an
			 application described in paragraph (1) or a request for continued presence
			 referred to in paragraph (4).
				(6)The actions being taken to combat fraud and
			 to ensure program integrity.
				(7)Each type of
			 criminal activity by reason of which an alien received nonimmigrant status
			 under section 101(a)(15)(U) of the Immigration and Nationality Act
			 (8 U.S.C.
			 1101(a)(15)(U)) during the preceding fiscal year and the number
			 of occurrences of that criminal activity that resulted in such aliens receiving
			 such status.
				808.Protection for
			 children of VAWA self-petitionersSection 204(l)(2) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1154(l)(2)) is amended—
				(1)in subparagraph
			 (E), by striking or at the end;
				(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
				(3)by inserting after
			 subparagraph (E) the following:
					
						(F)a child of an
				alien who filed a pending or approved petition for classification or
				application for adjustment of status or other benefit specified in section
				101(a)(51) as a VAWA self-petitioner;
				or
						. 
				809.Public
			 chargeSection 212(a)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(4)) is amended by
			 adding at the end the following:
				
					(E)Special rule for
				qualified alien victimsSubparagraphs (A), (B), and (C) shall not
				apply to an alien who—
						(i)is
				a VAWA self-petitioner;
						(ii)is an applicant
				for, or is granted, nonimmigrant status under section 101(a)(15)(U); or
						(iii)is a qualified
				alien described in section 431(c) of the Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996 (8 U.S.C.
				1641(c)).
						.
				
			810.Age-Out
			 Protection for U Visa ApplicantsSection 214(p) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1184(p)) is amended by adding at the end the
			 following:
				
					(7)Age
				determinations
						(A)ChildrenAn
				unmarried alien who seeks to accompany, or follow to join, a parent granted
				status under section 101(a)(15)(U)(i), and who was under 21 years of age on the
				date on which such parent petitioned for such status, shall continue to be
				classified as a child for purposes of section 101(a)(15)(U)(ii), if the alien
				attains 21 years of age after such parent’s petition was filed but while it was
				pending.
						(B)Principal
				aliensAn alien described in clause (i) of section 101(a)(15)(U)
				shall continue to be treated as an alien described in clause (ii)(I) of such
				section if the alien attains 21 years of age after the alien’s application for
				status under such clause (i) is filed but while it is
				pending.
						.
				
			811.Hardship
			 waiversSection 216(c)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1186a(c)(4)) is
			 amended—
				(1)in subparagraph
			 (A), by striking the comma at the end and inserting a semicolon;
				(2)in subparagraph
			 (B), by striking (1), or and inserting (1);
			 or;
				(3)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon and
			 or; and
				(4)by inserting after
			 subparagraph (C) the following:
					
						(D)the alien meets
				the requirements under section 204(a)(1)(A)(iii)(II)(aa)(BB) and following the
				marriage ceremony was battered by or subject to extreme cruelty perpetrated by
				the alien's intended spouse and was not at fault in failing to meet the
				requirements of paragraph (1).
						.
				
				812.Disclosure of
			 Information for National Security Purpose
				(a)Information
			 sharingSection 384(b) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)by inserting
			 Secretary of Homeland Security or the before Attorney
			 General may; and
						(B)by inserting
			 Secretary’s or the before Attorney General’s
			 discretion;
						(2)in paragraph
			 (2)—
						(A)by inserting
			 Secretary of Homeland Security or the before Attorney
			 General may;
						(B)by inserting
			 Secretary or the before Attorney General for;
			 and
						(C)by inserting
			 in a manner that protects the confidentiality of such
			 information after law enforcement purpose;
						(3)in paragraph (5),
			 by striking Attorney General is and inserting Secretary
			 of Homeland Security and the Attorney General are; and
					(4)by adding at the
			 end a new paragraph as follows:
						
							(8)Notwithstanding
				subsection (a)(2), the Secretary of Homeland Security, the Secretary of State,
				or the Attorney General may provide in the discretion of either such Secretary
				or the Attorney General for the disclosure of information to national security
				officials to be used solely for a national security purpose in a manner that
				protects the confidentiality of such
				information.
							.
					(b)GuidelinesSubsection (d) (as added by section 817(4)
			 of the Violence Against Women and Department of Justice Reauthorization Act of
			 2005) of section 384 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1367(d)) is amended by
			 inserting and severe forms of trafficking in persons or criminal
			 activity listed in section 101(a)(15)(U) of the Immigration and Nationality Act
			 (8 U.S.C.
			 1101(a)(15)(u)) after domestic
			 violence.
				(c)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the Attorney
			 General and Secretary of Homeland Security shall provide the guidance required
			 by section 384(d) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1367(d)), consistent with
			 the amendments made by subsections (a) and (b).
				(d)Clerical
			 amendmentSection 384(a)(1) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 is amended by striking
			 241(a)(2) in the matter following subparagraph (F) and inserting
			 237(a)(2).
				813.GAO report on
			 requirements to cooperate with law enforcement officials
				(a)Requirement for
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit a report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report regarding the adjudication of petitions
			 and applications under section 101(a)(15)(U) of the Immigration and Nationality
			 Act (8 U.S.C.
			 1101(a)(15)(U)).
				(b)ContentsThe
			 report required by subsection (a) shall—
					(1)assess the
			 effectiveness of the requirements set out in Section 802 of this Act in
			 ensuring that potential U visa recipients aid in the investigation,
			 apprehension, and prosecution of criminals;
					(2)determine the
			 effect of the requirements set out in Section 802 of this Act, on the number of
			 U visas issued annually; and
					(3)determine the
			 effect of the requirements set out in Section 802 of this Act, on the number of
			 individuals seeking U visas.
					814.Consideration
			 of other evidenceSection
			 237(a)(2)(E)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1227(a)(2)(E)(i)) is amended by adding at the end the
			 following: If the conviction records do not conclusively establish
			 whether a crime of domestic violence constitutes a crime of violence (as
			 defined in section
			 16 of title 18, United States Code), the Attorney General may
			 consider any other evidence that the Attorney General determines to be reliable
			 in making this determination, including sentencing reports and police
			 reports..
			IXSafety for Indian
			 women
			901.Grants to
			 Indian tribal governmentsSection 2015(a) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10(a)) is
			 amended—
				(1)in paragraph (2),
			 by inserting sex trafficking, after sexual
			 assault,;
				(2)in paragraph (4),
			 by inserting sex trafficking, after sexual
			 assault,;
				(3)in paragraph (5),
			 by striking and stalking and all that follows and inserting
			 sexual assault, sex trafficking, and stalking;;
				(4)in paragraph
			 (7)—
					(A)by inserting
			 sex trafficking, after sexual assault, each place
			 it appears; and
					(B)by striking
			 and at the end;
					(5)in paragraph
			 (8)—
					(A)by inserting
			 sex trafficking, after stalking,; and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(6)by adding at the
			 end the following:
					
						(9)provide services
				to address the needs of youth who are victims of domestic violence, dating
				violence, sexual assault, sex trafficking, or stalking and the needs of
				children exposed to domestic violence, dating violence, sexual assault, or
				stalking, including support for the nonabusing parent or the caretaker of the
				child; and
						(10)develop and
				promote legislation and policies that enhance best practices for responding to
				violent crimes against Indian women, including the crimes of domestic violence,
				dating violence, sexual assault, sex trafficking, and
				stalking.
						.
				902.Grants to
			 Indian tribal coalitionsSection 2001(d) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg(d)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(D)developing and
				promoting State, local, or tribal legislation and policies that enhance best
				practices for responding to violent crimes against Indian women, including the
				crimes of domestic violence, dating violence, sexual assault, stalking, and sex
				trafficking.
							;
				and
					(2)in paragraph
			 (2)(B), by striking individuals or.
				903.ConsultationSection 903 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and the Violence Against Women Act of 2000 and inserting
			 , the Violence Against Women Act of 2000; and
					(B)by inserting
			 , and the Violence Against Women
			 Reauthorization Act of 2012 before the period at the
			 end;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking Secretary of the Department of
			 Health and Human Services and inserting Secretary of Health and
			 Human Services, the Secretary of the Interior,; and
					(B)in paragraph (2),
			 by striking and stalking and inserting stalking, and sex
			 trafficking; and
					(3)by adding at the
			 end the following:
					
						(c)Annual
				reportThe Attorney General shall submit to Congress an annual
				report on the annual consultations required under subsection (a) that—
							(1)contains the
				recommendations made under subsection (b) by Indian tribes during the year
				covered by the report;
							(2)describes actions
				taken during the year covered by the report to respond to recommendations made
				under subsection (b) during the year or a previous year; and
							(3)describes how the
				Attorney General will work in coordination and collaboration with Indian
				tribes, the Secretary of Health and Human Services, and the Secretary of the
				Interior to address the recommendations made under subsection (b).
							(d)NoticeNot
				later than 120 days before the date of a consultation under subsection (a), the
				Attorney General shall notify tribal leaders of the date, time, and location of
				the
				consultation.
						.
				904.Analysis and
			 research on violence against Indian women
				(a)In
			 generalSection 904(a) of the Violence Against Women and
			 Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 3796gg–10 note) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 The National and inserting Not later than 2 years after
			 the date of enactment of the Violence Against
			 Women Reauthorization Act of 2012, the National;
			 and
						(B)by inserting
			 and in Native villages (as defined in section 3 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1602)) before the
			 period at the end;
						(2)in paragraph
			 (2)(A)—
						(A)in clause (iv), by
			 striking and at the end;
						(B)in clause (v), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(vi)sex
				trafficking.
								;
						(3)in paragraph (4),
			 by striking this Act and inserting the
			 Violence Against Women Reauthorization Act of
			 2012; and
					(4)in paragraph (5),
			 by striking this section $1,000,000 for each of fiscal years 2007 and
			 2008 and inserting this subsection $1,000,000 for each of fiscal
			 years 2013 and 2014.
					(b)Authorization of
			 appropriationsSection 905(b)(2) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by
			 striking fiscal years 2007 through 2011 and inserting
			 fiscal years 2013 through 2017.
				905.Assistant
			 United States attorney domestic violence tribal liaisons
				(a)AppointmentThe Attorney General is authorized and
			 encouraged to appoint the Assistant United States Attorney Tribal Liaison
			 appointed in each judicial district that includes Indian country to also serve
			 as a domestic violence tribal liaison.
				(b)DutiesThe duties of a domestic violence tribal
			 liaison appointed under this section shall include the following:
					(1)Encouraging and
			 assisting in arrests and Federal prosecution for crimes, including misdemeanor
			 crimes, of domestic violence, dating violence, sexual assault, and stalking
			 that occur in Indian country.
					(2)Conducting
			 training sessions for tribal law enforcement officers and other individuals and
			 entities responsible for responding to crimes in Indian country to ensure that
			 such officers, individuals, and entities understand their arrest authority over
			 non-Indian offenders.
					(3)Developing
			 multidisciplinary teams to combat domestic and sexual violence offenses against
			 Indians by non-Indians.
					(4)Consulting and
			 coordinating with tribal justice officials and victims' advocates to address
			 any backlog in the prosecution of crimes, including misdemeanor crimes, of
			 domestic violence, dating violence, sexual assault, and stalking that occur in
			 Indian country.
					(5)Developing working
			 relationships and maintaining communication with tribal leaders, tribal
			 community and victims’ advocates, and tribal justice officials to gather
			 information from, and share appropriate information with, tribal justice
			 officials.
					(c)Indian
			 countryIn this section, the term Indian country
			 has the meaning given such term in
			 section
			 1151 of title 18.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				XCriminal
			 provisions
			1001.Criminal
			 provisions relating to sexual abuse
				(a)Sexual abuse of
			 a minor or wardSection 2243(b) of title 18, United
			 States Code, is amended to read as follows:
					
						(b)Of a
				ward
							(1)OffensesIt
				shall be unlawful for any person to knowingly engage, or knowingly attempt to
				engage, in a sexual act with another person who is—
								(A)in official
				detention or supervised by, or otherwise under the control of, the United
				States—
									(i)during
				arrest;
									(ii)during pretrial
				release;
									(iii)while in
				official detention or custody; or
									(iv)while on
				probation, supervised release, or parole;
									(B)under the
				professional custodial, supervisory, or disciplinary control or authority of
				the person engaging or attempting to engage in the sexual act; and
								(C)at the time of the
				sexual act—
									(i)in
				the special maritime and territorial jurisdiction of the United States;
									(ii)in a Federal
				prison, or in any prison, institution, or facility in which persons are held in
				custody by direction of, or pursuant to a contract or agreement with, the
				United States; or
									(iii)under
				supervision or other control by the United States, or by direction of, or
				pursuant to a contract or agreement with, the United States.
									(2)PenaltiesWhoever
				violates paragraph (1)(A) shall—
								(A)be fined under
				this title, imprisoned for not more than 15 years, or both; and
								(B)if, in the course
				of committing the violation of paragraph (1), the person engages in conduct
				that would constitute an offense under section 2241 or 2242 if committed in the
				special maritime and territorial jurisdiction of the United States, be subject
				to the penalties provided for under section 2241 or 2242,
				respectively.
								.
				(b)Penalties for
			 sexual abuse
					(1)In
			 generalChapter 13 of title 18,
			 United States Code, is amended by adding at the end the following:
						
							250.Penalties for
				sexual abuse
								(a)OffenseIt
				shall be unlawful for any person, in the course of committing an offense under
				this chapter or under section 901 of the Fair Housing Act (42 U.S.C. 3631) to
				engage in conduct that would constitute an offense under chapter 109A if
				committed in the special maritime and territorial jurisdiction of the United
				States.
								(b)PenaltiesA
				person that violates subsection (a) shall be subject to the penalties under the
				provision of chapter 109A that would have been violated if the conduct was
				committed in the special maritime and territorial jurisdiction of the United
				States, unless a greater penalty is otherwise authorized by
				law.
								.
					(2)Clerical
			 amendmentThe table of sections for
			 chapter 13 of title 18,
			 United States Code, is amended by adding at the end the following:
						
							
								250. Penalties for sexual
				abuse.
							
							.
					1002.Sexual abuse
			 in custodial settings
				(a)Suits by
			 prisonersSection 7(e) of the Civil Rights of Institutionalized
			 Persons Act (42
			 U.S.C. 1997e(e)) is amended by inserting before the period at
			 the end the following: or the commission of a sexual act (as defined in
			 section
			 2246 of title 18, United States Code).
				(b)United states as
			 defendantSection 1346(b)(2) of title 28,
			 United States Code, is amended by inserting before the period at the end the
			 following: or the commission of a sexual act (as defined in
			 section
			 2246 of title 18).
				(c)Adoption and
			 effect of national standardsSection 8 of the Prison Rape
			 Elimination Act of 2003 (42 U.S.C. 15607) is
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (e); and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)Applicability to
				detention facilities operated by the department of homeland security
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization
				Act of 2012, the Secretary of Homeland Security shall publish a
				final rule adopting national standards for the detection, prevention,
				reduction, and punishment of rape and sexual assault in facilities that
				maintain custody of aliens detained for a violation of the immigrations laws of
				the United States.
								(2)ApplicabilityThe standards adopted under paragraph (1)
				shall apply to detention facilities operated by the Department of Homeland
				Security and to detention facilities operated under contract with, or pursuant
				to an intergovernmental service agreement with, the Department.
								(3)ComplianceThe
				Secretary of Homeland Security shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Homeland Security.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Homeland Security
				shall give due consideration to the recommended national standards provided by
				the Commission under section 7(e).
								(d)Applicability to
				custodial facilities operated by the department of health and human
				services
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization
				Act of 2012, the Secretary of Health and Human Services shall
				publish a final rule adopting national standards for the detection, prevention,
				reduction, and punishment of rape and sexual assault in facilities that
				maintain custody of unaccompanied alien children (as defined in section 462(g)
				of the Homeland Security Act of 2002 (6 U.S.C. 279(g))).
								(2)ApplicabilityThe
				standards adopted under paragraph (1) shall apply to facilities operated by the
				Department of Health and Human Services and to facilities operated under
				contract with the Department.
								(3)ComplianceThe
				Secretary of Health and Human Services shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Health and Human Services.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Health and Human
				Services shall give due consideration to the recommended national standards
				provided by the Commission under section
				7(e).
								.
					1003.Criminal
			 provision relating to stalking, including cyberstalking
				(a)In
			 generalSection 2261A of title 18, United
			 States Code, is amended to read as follows:
					
						2261A.Stalking
							(a)Whoever uses the mail, any interactive
				computer service, or any facility of interstate or foreign commerce to engage
				in a course of conduct or travels in interstate or foreign commerce or within
				the special maritime and territorial jurisdiction of the United States, or
				enters or leaves Indian country, with the intent to kill, injure, harass, or
				intimidate another person, or place another person under surveillance with the
				intent to kill, injure, harass, or intimidate such person and in the course of,
				or as a result of, such travel or course of conduct—
								(1)places that person
				in reasonable fear of the death of, or serious bodily injury to such person, a
				member of their immediate family (as defined in section 115), or their spouse
				or intimate partner; or
								(2)causes or attempts
				to cause serious bodily injury or serious emotional distress to such person, a
				member of their immediate family (as defined in section 115), or their spouse
				or intimate partner;
								shall be
				punished as provided in subsection (b).(b)The punishment for
				an offense under this section is the same as that for an offense under section
				2261, except that if—
								(1)the offense
				involves conduct in violation of a protection order; or
								(2)the victim of the
				offense is under the age of 18 years or over the age of 65 years, the offender
				has reached the age of 18 years at the time the offense was committed, and the
				offender knew or should have known that the victim was under the age of 18
				years or over the age of 65 years;
								the
				maximum term of imprisonment that may be imposed is increased by 5 years over
				the term of imprisonment otherwise provided for that offense in section
				2261..
				(b)Clerical
			 amendmentThe item relating to section 2261A in the table of
			 sections at the beginning of
			 chapter 110A of title 18,
			 United States Code, is amended to read as follows:
					
						
							2261A.
				Stalking.
						
						.
				1004.Amendments to
			 the Federal assault statute
				(a)In
			 generalSection 113 of title 18, United
			 States Code, is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Assault with
				intent to commit murder or a violation of section 2241 or 2242, by a fine under
				this title, imprisonment for not more than 20 years, or
				both.
								;
						(B)in paragraph (2),
			 by striking felony under chapter 109A and inserting
			 violation of section 2241 or 2242;
						(C)in paragraph (3),
			 by striking and without just cause or excuse,;
						(D)in paragraph (4),
			 by striking six months and inserting 1
			 year;
						(E)in paragraph (5),
			 by striking 1 year and inserting 5 years;
						(F)in paragraph
			 (7)—
							(i)by
			 striking substantial bodily injury to an individual who has not attained
			 the age of 16 years and inserting substantial bodily injury to a
			 spouse or intimate partner, a dating partner, or an individual who has not
			 attained the age of 16 years; and
							(ii)by
			 striking fine and inserting a fine; and
							(G)by adding at the
			 end the following:
							
								(8)Assault of a
				spouse, intimate partner, or dating partner by strangling, suffocating, or
				attempting to strangle or suffocate, by a fine under this title, imprisonment
				for not more than 10 years, or both.
								;
				and
						(2)in subsection
			 (b)—
						(A)by striking
			 (b) As used in this subsection— and inserting the
			 following:
							
								(b)In this
				section—
								;
						(B)in paragraph
			 (1)(B), by striking and at the end;
						(C)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(3)the terms
				dating partner and spouse or intimate partner have
				the meanings given those terms in section 2266;
								(4)the term
				strangling means knowingly or recklessly impeding the normal
				breathing or circulation of the blood of a person by applying pressure to the
				throat or neck, regardless of whether that conduct results in any visible
				injury or whether there is any intent to kill or protractedly injure the
				victim; and
								(5)the term
				suffocating means knowingly or recklessly impeding the normal
				breathing of a person by covering the mouth of the person, the nose of the
				person, or both, regardless of whether that conduct results in any visible
				injury or whether there is any intent to kill or protractedly injure the
				victim.
								.
						(b)Indian major
			 crimesSection 1153(a) of title 18, United
			 States Code, is amended by striking assault with intent to commit
			 murder, assault with a dangerous weapon, assault resulting in serious bodily
			 injury (as defined in section 1365 of this title) and inserting
			 a felony assault under section 113.
				1005.Mandatory
			 minimum sentenceSection 2241 of
			 title 18, United States Code, is amended—
				(1)in subsection (a),
			 in the undesignated matter following paragraph (2), by striking any term
			 of years or life and inserting not less than 10 years or
			 imprisoned for life; and
				(2)in subsection (b),
			 in the undesignated matter following paragraph (2), by striking any term
			 of years or life and inserting not less than 5 years or
			 imprisoned for life.
				1006.Federal
			 protection orders
				(a)Federal
			 protection ordersChapter 110A of title 18,
			 United States Code, is amended by inserting after section 2262 the
			 following:
					
						2262A.Federal
				domestic violence protection orders involving Indians and Indian
				country
							(a)Petition for
				protection order
								(1)In
				generalA victim of an act of
				domestic violence, or an Indian tribe as parens patriae on behalf of the victim
				of an act of domestic violence, may petition a district court of the United
				States to issue a protection order against the person (whether an Indian or a
				non-Indian) who is alleged to have committed the act of domestic violence
				if—
									(A)the victim is an
				Indian or a minor who resides with or is in the care and custody of an
				Indian;
									(B)the victim resides
				or is employed at a place located in the Indian country of the Indian tribe
				that files the petition; and
									(C)the person against whom the order is sought
				is alleged to have committed an act of domestic violence in the Indian
				country.
									(2)Contents of
				petitionA petition filed under this section shall
				contain—
									(A)the facts that
				meet the requirements under paragraph (1);
									(B)the name of each
				victim on whose behalf the protection order is sought;
									(C)the name and, if known, the residential
				address of the person against whom the order is sought;
									(D)a detailed
				description of the alleged act of domestic violence, including the date or
				approximate date and the location of the act of domestic violence; and
									(E)the relief
				sought.
									(3)issuance of
				protection orderThe court may issue a protection order in
				accordance with this section and subsections (b) and (c) of section 2265 and
				Rule 65(d)(1) of the Federal Rules of Civil Procedure if the court finds that
				such order is reasonably necessary to provide protection against violence,
				threats, or harassment against, contact or communication with, or physical
				proximity to—
									(A)a spouse or
				intimate partner who resides or is employed at a location in the Indian country
				of the Indian tribe involved in the proceeding; or
									(B)a minor who
				resides with or is in the care or custody of a spouse or intimate partner who
				resides or is employed at a location in the Indian country.
									(4)Scope of
				protection ordersAny protection order under this section
				may—
									(A)prohibit the person against whom the order
				is sought from—
										(i)threatening to commit or committing an act
				of domestic violence against or otherwise harassing the spouse or intimate
				partner or minor who resides with or is in the care or custody of the spouse or
				intimate partner;
										(ii)communicating, directly or indirectly, with
				the spouse or intimate partner or minor who resides with or is in the care or
				custody of the spouse or intimate partner; and
										(iii)knowingly coming within a specified
				distance from the spouse or intimate partner or minor who resides with or is in
				the care or custody of the spouse or intimate partner;
										(B)direct the person against whom the order is
				sought to stay away from the residence, school, or place of employment of the
				spouse or intimate partner, or any other specified place frequented by the
				spouse or intimate partner, regardless of whether the residence, school, place
				of employment, or other specified place is located in Indian country;
				and
									(C)exclude or bar the person against whom the
				order is sought from the Indian country of the Indian tribe involved in the
				proceeding or any portion or area of that Indian country.
									(5)Emergency ex
				parte ordersIf a petition
				requests an emergency ex-parte protection order and from the facts alleged in
				the petition there appears to be a danger of a further, imminent act of
				domestic violence against a victim, the court may grant an emergency ex-parte
				protection order against the person against whom the order is sought in
				accordance with the requirements of section 2265(b)(2).
								(6)Duration of
				protection orderA protection
				order under this section may be permanent or of such other shorter duration as
				the court determines necessary to protect a victim from a further act of
				domestic violence by the person against whom the order is sought.
								(b)Violation of
				protection orderA person who intentionally violates a protection
				order under this section shall be punished as provided in section
				2262(b).
							.
				(b)Violation of
			 Federal protection orderSection 2262(b) of title 18, United
			 States Code, is amended in the matter preceding paragraph (1), by striking
			 this section and inserting this section or a protection
			 order issued under section 2262A.
				(c)DefinitionsSection 2266 of
			 title 18, United States Code, is amended by inserting after paragraph (10) the
			 following:
					
						(11)Act of domestic
				violenceThe term act
				of domestic violence means an act or attempted act of violence or
				stalking, or a threatened act of violence, by a person against a spouse or
				intimate partner, or a minor residing with or in the care or custody of the
				spouse or intimate partner.
						(12)IndianThe
				term Indian means a person who is a member of any Indian tribe,
				regardless of whether that Indian tribe is the plaintiff Indian tribe under
				section 2262A.
						(13)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 102 of the Federally Recognized Indian Tribe List Act of
				1994 (25 U.S.C.
				479a).
						(14)MinorThe
				term minor means a person under the age of 18
				years.
						.
				(d)Technical and
			 conforming amendmentThe table of sections for
			 chapter 110A of title 18,
			 United States Code, is amended by inserting after the item relating to
			 section
			 2262 the following:
					
						
							2262A. Federal domestic violence
				protection orders involving Indians and Indian
				country.
						
						.
				
	
		
			Passed the House of
			 Representatives May 16, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		May 21, 2012
		Received; read twice and placed on the
		  calendar
	
